Exhibit 10.1

EXECUTION VERSION

BACKSTOP COMMITMENT AGREEMENT

May 24, 2010

AbitibiBowater Inc.

1155 Metcalfe Street, Suite 800

Montreal, Quebec, Canada H3B5H2

Ladies and Gentlemen:

We understand that AbitibiBowater Inc. (as a debtor-in-possession and a
reorganized debtor, as applicable, the “Company”) and certain of its
subsidiaries and its affiliates (together with the Company, the “U.S. Debtors”)
have filed the Debtors’ First Amended Joint Plan of Reorganization under Chapter
11 of the Bankruptcy Code, dated May 24, 2010 (attached hereto as Exhibit A, as
the same may be amended, supplemented or modified from time to time in
accordance with the terms therein and herein, the “U.S. Plan”), in the chapter
11 cases of the U.S. Debtors pending in the United States Bankruptcy Court for
the District of Delaware (the “U.S. Bankruptcy Court”) and will file a
disclosure statement for the U.S. Plan, which shall be in form and substance
reasonably satisfactory to the Majority Investors (as the same may be amended,
supplemented or modified from time to time in accordance with the terms therein
and herein, the “U.S. Disclosure Statement”) and a motion seeking approval of
solicitation, voting and rights offering procedures with respect to the U.S.
Plan and Disclosure Statement (the “Solicitation Motion”). Capitalized terms
shall have the meanings set forth in Section 27 hereof or, if not otherwise
defined, the meanings ascribed to them in the Plans (as defined below).

We also understand that the Monitor for the CCAA Debtors has filed a report
dated May 4, 2010, attaching the Plan of Reorganization and Compromise under the
Companies’ Creditors Arrangement Act (Canada), R.S.C. 1985, c. C-36 (as amended,
the “CCAA”) and Section 191 of the Canada Business Corporations Act, and will
file a further report attaching an amended version thereof on or about May 24,
2010 (attached hereto as Exhibit B, as the same may be amended, supplemented or
modified from time to time in accordance with the terms therein and herein, the
“CCAA Plan” and, together with the U.S. Plan, the “Plans”) in the CCAA cases
pending before the Quebec Superior Court of Justice, Commercial Division, for
the Judicial District of Montreal, Canada (the “Canadian Court” and, together
with the U.S. Bankruptcy Court, the “Courts”) and will file a notice of
creditors meeting and information circular pertaining to the CCAA Plan, which
shall be in form and substance reasonably satisfactory to the Majority Investors
(as the same may be amended, supplemented or modified from time to time in
accordance with the terms therein and herein, the “Canadian Circular” and,
together with the U.S. Disclosure Statement, the “Disclosure Documents”) and a
motion for the Circular Order.

Subject to the Company’s right to seek a higher, better, or alternative
transaction pursuant to an auction process and bidding procedures approved by
the U.S.



--------------------------------------------------------------------------------

Bankruptcy Court and the Canadian Court (the “Bid Procedures”), the Plans will,
among other things, provide for a rights offering (the “Rights Offering”) to
holders of Class 6 Claims under the U.S. Plan and to holders of Affected
Unsecured Claims under the CCAA Plan, in each case, excluding holders that
receive distributions in cash pursuant to any convenience class (each an
“Eligible Holder” and such claims, “Eligible Claims”) of rights (each a “Right”)
to purchase on the Effective Date up to $500,000,000 in aggregate principal
amount of convertible unsecured subordinated notes of the Company (the “Notes”
and the issuance of such Notes is referred to herein as the “Note Issuance”),
subject to reduction as described in Section 1. The terms of the Notes are set
forth on Exhibit C attached hereto (the “Convertible Notes Term Sheet”). Subject
to the terms and on the conditions set forth in the Convertible Notes Term
Sheet, the Notes will be convertible at the option of the holder into a number
of shares of common stock, par value $0.001 per share, of the Company (the
“Common Shares”) based on a conversion price equal to $1,800,000,000 (plus any
consideration to be received upon issuance of common shares pursuant to the
terms of any instrument included in the denominator of this conversion price
calculation) divided by the number of Common Shares outstanding on a fully
diluted basis on the Effective Date after giving effect to the consummation of
the Plans, other than Conversion Shares and any Backstop Shares and Common
Shares, the issuance of which would be anti-dilutive as of the Effective Date
(the “Conversion Price”).

In order to facilitate the Rights Offering, pursuant to this backstop commitment
agreement (the “Commitment Agreement”) and subject to the terms, conditions and
limitations set forth herein and in the Convertible Notes Term Sheet, each
respective undersigned investor (acting individually or through one or more of
its Affiliates, as such term is defined in Rule 12b-2 of the Exchange Act (each
an “Investor” and, collectively, the “Investors”), severally and not jointly,
agrees to deliver the Purchase Price per Note on the Escrow Date and to purchase
on the Effective Date, and the Company agrees to sell, for the Purchase Price
per Note, such Investor’s Backstop Percentage of such Notes as are offered
pursuant to the Rights Offering but not purchased on or before the expiration of
the Rights Offering (such unpurchased Notes in the aggregate, the “Unsubscribed
Notes”).

In consideration of the foregoing, and the representations, warranties and
covenants set forth herein, and other good and valuable consideration, the
Company and each Investor, severally and not jointly, agrees as follows:

1. The Rights Offering.

(a) Subject to the terms and on the conditions set forth in this Commitment
Agreement, the Company’s right to seek a higher, better, or alternative
transaction in accordance with the Bid Procedures, the approval of the U.S.
Disclosure Statement by the U.S. Bankruptcy Court (the “Disclosure Statement
Order” and the date such order is entered, the “Disclosure Statement Date”) and
the approval of the mailing of the Canadian Circular and procedures for voting
on the CCAA Plan and holding creditor meetings in connection with the CCAA Plan
by the Canadian Court (the “Circular

 

2



--------------------------------------------------------------------------------

Order”, together with the Disclosure Statement Order, the “Disclosure Document
Orders”), the Company shall commence, administer and consummate the Rights
Offering in accordance with the Plans, the Disclosure Documents and the related
materials for solicitation of acceptances of the Plans, including subscription
forms as necessary for each Eligible Holder to exercise its Right (the “Rights
Exercise Form”).

(b) The Company shall offer and sell the Notes, with a principal amount of $1.00
per Note, in an aggregate principal amount equal to the Amount, pursuant to the
Rights Offering to Eligible Holders as of the date determined by the U.S.
Bankruptcy Court to be the record date for purposes of voting on the U.S. Plan
(such date being applicable to creditors of the U.S. Debtors and the CCAA
Debtors for the purposes of the Rights Offering, the “Rights Offering Record
Date”). Each Eligible Holder shall be offered a Right to purchase Notes at a
purchase price of $1.00 per Note (the “Purchase Price”) for up to such integral
number of Notes equal to its proportionate share of the estimated amount of all
Common Shares to be issued under the Plans on account of all Eligible Claims as
of the Rights Offering Record Date (i) based on the amount of such claims
allowed for voting purposes pursuant to the order of the U.S. Bankruptcy Court
approving the Solicitation Motion, approving the Disclosure Statement Order, or
any other order of the U.S. Bankruptcy Court entered on or before the Rights
Offering Record Date and (ii) as set forth on the claims database maintained by
the Monitor that records Eligible Claims determined in accordance with the
applicable orders of the Canadian Court and takes into account claims accepted
or revised by the Monitor or determined by a Claims Officer or pursuant to an
order of the Canadian Court, and also records disallowed and disputed claims.
The amount of Rights offered to Eligible Holders per $1.00 of Eligible Claims of
such Eligible Holder as described herein shall be called the “Initial Rights
Ratio”. At the time the Notes are issued, the Company shall cause an amount in
cash equal to $0.04 per Note purchased by such Eligible Holder to be paid back
to such Eligible Holder from the proceeds of the sale of such Notes (the
“Upfront Payment”).

(c) Subject to Section 1(d)(ii), the Rights may be exercised during the period
concurrent with the U.S. Debtors’ solicitation of votes on the U.S. Plan, which
period will commence on the first date the Rights Exercise Form is distributed
by mail to a single holder of Eligible Claims, and will end at the Expiration
Time. For the purposes of this Commitment Agreement, the “Expiration Time” means
4:00 p.m. New York City time on the Voting Deadline, or such later date as the
Company may specify in a notice provided to the Eligible Holders before 9:00
a.m. New York City time on the Business Day before the then-effective Expiration
Time.

(d) (i) Subject to clause (ii), in order to exercise a Right, each Eligible
Holder shall, prior to the Expiration Time (A) return a duly executed Rights
Exercise Form to the Subscription Agent and (B) pay an amount equal to the full
Purchase Price of the number of Notes elected to be purchased by such Eligible
Holder by wire transfer in U.S. Dollars of immediately available funds to an
escrow account established by a bank to be selected by the Company (the “Escrow
Agent”) for the Rights Offering.

 

3



--------------------------------------------------------------------------------

(ii) If during the period after the Rights Offering Record Date but on or before
the fortieth (40th) day after the Disclosure Statement Date, pursuant to an
order of the U.S. Bankruptcy Court, an order of the Canadian Court or pursuant
to a claims modification accepted or revised by the Monitor or a decision of a
claims officer appointed by the Canadian Court:

 

  (x) any Eligible Holder’s Eligible Claim is increased (each, a “Subsequent
Eligible Holder”), then the Subscription Agent shall deliver to each such
Subsequent Eligible Holder a Rights Exercise Form permitting each such
Subsequent Eligible Holder to exercise a number of incremental Rights as
determined by applying the Initial Rights Ratio to the amount of Eligible Claims
held by such Subsequent Eligible Holder, as reduced by the number of Rights
previously offered to such Subsequent Eligible Holder. Such additional Rights
will be available for exercise by each Subsequent Eligible Holder during the
period which will commence on the Business Day selected by the Company and
expire no earlier than ten (10) days thereafter (the “Subsequent Rights Expiry
Time”). For a Subsequent Eligible Holder to exercise Rights, a Subsequent
Eligible Holder shall, by no later than the Subsequent Rights Expiry Time,
(A) return a duly executed Rights Exercise Form to the Subscription Agent and
(B) pay an amount equal to the full Purchase Price of the number of Notes
elected to be purchased by such Subsequent Eligible Holder by wire transfer in
U.S. Dollars of immediately available funds to an escrow account established by
the Escrow Agent for the Rights Offering; and

 

  (y) any Eligible Holder’s Eligible Claim is reduced, then the number of Rights
to which the Eligible Holder is entitled shall be reduced accordingly by
applying the Initial Rights Ratio to the reduced Eligible Claim and withdrawing
any Rights previously issued to such Eligible Holder in excess of the resulting
amount (the “Right Entitlement Reduction”). The Notes associated with such
withdrawn Rights as a result of a Right Entitlement Reduction shall become
Unsubscribed Notes. In the event the Eligible Holder has previously exercised
the Rights that are withdrawn by the Right Entitlement Reduction, such Rights
will be deemed not to have been exercised and any funds paid on account of such
Rights will be refunded to such Eligible Holder as soon as reasonably
practicable following the Subsequent Rights Expiry Time.

(e) In the event the Amount as of the Effective Date shall be less than
$500,000,000, on or before the Supplement Filing Date the Company shall file
with the U.S. Bankruptcy Court and simultaneously deliver to the Monitor and the
Investors a notice specifying the Amount, as reduced (the “Reduction Notice”).
Any election given pursuant to clause (iii) of the definition of Liquidity shall
be contained in a written notice to the Investors, delivered pursuant to
Section 13 at the time the Reduction Notice is delivered, which notice shall
describe, in reasonable detail, the assets being sold,

 

4



--------------------------------------------------------------------------------

transferred or otherwise disposed of, the agreements pursuant to which such
sales, transfers or other dispositions are to be made, the expected amount of
net proceeds to be generated thereby and the amount of Liquidity being added
pursuant to clause (iii) of the definition thereof. If the sum of all Rights
timely exercised by all Eligible Holders and Subsequent Eligible Holders
(collectively, the “Rights Exercised”) exceeds the Amount, after giving effect
to any applicable reduction of the Amount pursuant to Section 1(b) and set forth
in the Reduction Notice, the aggregate principal amount of Notes to be purchased
by each Eligible Holder and each Subsequent Eligible Holder shall be adjusted to
be the product of (x) the principal amount of Notes requested to be purchased by
the exercise of Rights by such Eligible Holder or Subsequent Eligible Holder and
(y) the ratio of the Amount, as may be reduced in accordance with this
Section 1(e), divided by the sum of all Rights Exercised. As soon as reasonably
practicable after the Subsequent Rights Expiry Time, the Subscription Agent
shall notify each Eligible Holder and each Subsequent Eligible Holder of the
aggregate principal amount of Notes, if any, available for purchase by giving
effect to the adjustment set forth in this Section 1(e).

(f) On or before the twenty-fifth (25th) date following the Expiration Time (the
“Determination Date”), the Company shall give the Investors by electronic
facsimile transmission the certification by an executive officer of the Company
conforming to the requirements specified herein for such certification of either
(i) the aggregate principal amount of each such Investor’s Unsubscribed Notes
and the aggregate Purchase Price therefor, after giving effect to any reduction
in the Rights Offering as described in the Reduction Notice and the adjustments
described in Section 1(e) (a “Purchase Notice”) or (ii) in the absence of any
Unsubscribed Notes or as a result of the Company’s election to reduce the Note
Issuance to zero, the termination of the Backstop Commitment (a “Satisfaction
Notice”).

(g) In the event that (i) the Amount is reduced to less than $500,000,000 or
(ii) one or more Subsequent Eligible Holders exercises Rights by the Subsequent
Rights Expiry Time, then the aggregate amount of (i) and (ii) shall be applied,
first, to reduce the amount of Unsubscribed Notes on a dollar-for-dollar basis,
and second, to adjust the principal amount of Notes to be purchased by each
Eligible Holder and each Subsequent Eligible Holder as described in Section 1(e)
above. No later than two (2) Business Days after the Determination Date, or as
soon as reasonably practicable thereafter, the Subscription Agent shall return
to each Eligible Holder and each Subsequent Eligible Holder any portion of the
Purchase Price as necessary to reflect the reduction of Notes available for
purchase by Eligible Holders and Subsequent Eligible Holders.

(h) Each Investor agrees that on the Effective Date such Investor will purchase,
severally and not jointly, and the Company agrees to sell to each Investor, for
the Purchase Price per Note, (i) to the extent exercised (which shall remain in
the discretion of each Investor), the Notes issued upon exercise of the Rights,
if applicable, allocated to such Investor under the Plans in respect of its
Eligible Claims (the “Investor’s Commitment Notes”) plus (ii) the percentage of
Unsubscribed Notes as set forth on Schedule 1(h) hereto (the “Backstop
Percentage”), and the Company shall pay to each Investor the applicable Upfront
Payment in respect of all such Notes.

 

5



--------------------------------------------------------------------------------

(i) If a Purchase Notice is delivered in accordance with this Section 1 and
Section 2(f), each Investor shall, on the Escrow Date, deliver to the Escrow
Agent the aggregate Purchase Price set forth in the Purchase Notice provided to
such Investor to be held in escrow pending occurrence of the Effective Date.

(j) On the Effective Date, the Company shall issue to the Eligible Holders the
Notes with respect to which Rights were validly exercised by such Eligible
Holder; provided, that if the exercise of a Right would result in the issuance
of Notes in denominations less than $1.00 and integral multiples thereof, then
the number of Notes to be issued in respect of such Rights will be rounded down
to the nearest $1.00.

(k) [Reserved].

(l) The number of Notes for which any Eligible Holder may subscribe in the
Rights Offering may be decreased by the Company to the extent required, after
consultation with counsel or as required by the U.S. Bankruptcy Court, to allow
the Rights Offering to be exempt from registration under the Securities Act
pursuant to section 1145 of the Bankruptcy Code (the “1145 Cutback”). Any Notes
excluded from the Rights Offering due to a Section 1145 Cutback will instead be
offered to the Investors for purchase on or before the Effective Date as
Unsubscribed Notes. In addition to the 1145 Cutback and notwithstanding
Section 18, the Company shall be permitted to make modifications to the notice
deadlines and other mechanics of the Rights Offering described in Section 1 as
reasonably necessary to permit the Company to conduct the Rights Offering, so
long as such modifications do not have an adverse impact on the Investors (other
than an adverse impact that is immaterial).

(m) Each Rights Exercise Form shall include a certification from each Eligible
Holder, certifying that such Eligible Holder (i) understands that the Rights are
not transferable separately from such Eligible Holder’s prepetition claim with
respect to which Rights have been granted and (ii) has not entered into and
agrees that, prior to the Effective Date, it shall not enter into any
transaction involving a direct or indirect transfer of Rights, including
derivatives, options, swaps, pledges, forward sales or other transactions in
which any other person receives the right to own or acquire a Right.

2. The Backstop Commitment.

(a) On the basis of the representations and warranties contained herein, but
subject to the terms and conditions set forth herein, each Investor agrees,
severally and not jointly, to subscribe for and purchase on the Effective Date,
and the Company agrees to sell and issue, at the Purchase Price per Note, the
principal amount of Unsubscribed Notes (the “Investor’s Unsubscribed Notes”),
calculated by multiplying (x) such Investor’s Backstop Percentage times (y) the
aggregate number of Unsubscribed Notes (the “Backstop Commitment”).

(b) [Reserved].

(c) On the basis of the representations and warranties herein contained, but
subject to the terms and conditions set forth herein, the Company will make an
aggregate

 

6



--------------------------------------------------------------------------------

payment to all Investors that execute this Commitment Agreement equal to the
greater of (x) $15,000,000 and (y) 6.0% of the Amount, which amount shall be
payable on the Effective Date (the “Backstop Payment”) to compensate each
Investor for the risk of its undertaking pursuant to this Commitment Agreement.
Fifty percent of the aggregate Backstop Payment shall be payable in cash and
fifty percent of the aggregate Backstop Payment shall be payable in Common
Shares based upon the Conversion Price; provided, however, that an Investor may
elect to receive the full amount of its Backstop Payment in Common Shares by
notice delivered to the Company in accordance with Section 13 not later than the
Escrow Date. The percentage of the Backstop Payment allocated to each Investor
is as set forth on Schedule 1(h) hereto. The Backstop Shares will be delivered
to the Investors on the Effective Date in accordance with written instructions
specified by each Investor to the Company at least 24 hours in advance. The cash
portion of the Backstop Payment will be made by wire transfer of immediately
available funds on the Effective Date. The Backstop Payment will be payable
whether or not there are any Unsubscribed Notes and will be fully earned and
nonrefundable when paid on the Effective Date; provided, however, that in no
event shall the Investors receive both the Backstop Payment and the Termination
Payment.

(d) The Company shall pay an aggregate termination payment to all Investors in
the amounts set forth below (each a “Termination Payment”) upon the earlier to
occur of the Effective Date or the effective date of any alternative transaction
or other plan, as applicable if this Commitment Agreement is terminated pursuant
to Sections 12(a)(iii), 12(a)(iv), 12(a)(v), 12(a)(vi), Sections 12(b)(i),
12(b)(ii), 12(b)(iii), 12(b)(iv), 12(b)(v), 12(b)(vii), 12(b)(viii), 12(b)(ix),
12(b)(x)(other than with respect to the conditions contained in Section 7(a)),
12(b)(xi), or Sections 12(c)(ii), 12(c)(iii), 12(c)(iv), or 12(c)(v):

(i) if termination of this Commitment Agreement occurs after the date on which
the Termination Payment is approved by the U.S. Bankruptcy Court but on or
before the earlier of (x) the date on which this Commitment Agreement is
approved by the U.S. Bankruptcy Court and (y) the later date on which an
alternative transaction is approved by the U.S. Bankruptcy Court or Canadian
Court (the “Approval Date”), the Termination Payment payable to all Investors
shall be an aggregate amount equal to the lesser of (x) $15,000,000 and (y) 5%
of the capital raised in any alternative transaction, but not less than
$7,500,000;

(ii) if termination of this Commitment Agreement occurs after the Approval Date
but on or before October 15, 2010, the Termination Payment payable to all
Investors shall be an aggregate amount equal to $15,000,000; or

(iii) if termination of this Commitment Agreement occurs after October 15, 2010,
the Termination Payment payable to all Investors shall be an aggregate amount
equal to the greater of (x) $15,000,000 and (y) 6% of the Amount as in effect on
October 15, 2010.

(iv) The percentage of the aggregate Termination Payment allocated to each
Investor is as set forth on Schedule 1(h). Notwithstanding anything to the
contrary

 

7



--------------------------------------------------------------------------------

herein, at an Investor’s election by notice delivered to the Company in
accordance with Section 13 not less than two (2) Business Days before the date
on which the Termination Payment is due and payable, such Investor’s percentage
of the Termination Payment shall be payable on the Effective Date in Common
Shares rather than cash. The Termination Payment will be fully earned and
non-refundable when paid. The provision for the making of the Termination
Payment is an integral part of the transactions contemplated by this Commitment
Agreement, and without this provision the Investors would not have entered into
this Commitment Agreement and shall, subject to the approval of the entry of the
order(s) approving the Termination Payment, constitute an allowed administrative
expense of the Company under section 364(c)(1) of the Bankruptcy Code that is
junior to all superpriority and administrative claims arising under the Final
Order (1) Approving Postpetition Financing; (2) Authorizing Use of Cash
Collateral; (3) Granting Liens and Providing Superpriority Expense Status;
(4) Granting Adequate Protection; and (5) Modifying the Automatic Stay (dated
June 4, 2009 and conformed on June 16, 2009, the postpetition financing approved
thereby, the “Bowater DIP Agreement”).

(e) Subject to the entry of the orders approving the Termination Payment and the
reimbursement of Transaction Expenses, the Company will reimburse or pay, as the
case may be, on the Approval Date and on a monthly basis thereafter until the
Effective Date, the documented fees and out-of-pocket expenses reasonably
incurred by or on behalf of each Investor payable to Shearman & Sterling LLP,
Kramer Levin Naftalis & Frankel LLP and Torys LLP and up to $50,000 in the
aggregate per Investor for fees and out-of-pocket expenses incurred by one
counsel and one Canadian counsel to an Investor with respect to the transactions
contemplated hereby and all U.S. Bankruptcy Court, Canadian Court and other
judicial and regulatory proceedings related to such transactions arising on or
before the Effective Date (collectively, “Transaction Expenses”) within ten (10)
days of presentation of an invoice, without review by the U.S. Bankruptcy Court
or the Canadian Court or further U.S. Bankruptcy Court order or Canadian Court
order. The filing fees, if any, required by the HSR Act shall be paid by the
Company when filings under the HSR Act are made.

(f) As promptly as practicable, but in any event at least five (5) Business Days
prior to the Escrow Date, the Company will provide a Purchase Notice or a
Satisfaction Notice to each Investor as provided above, setting forth a true and
accurate determination of the aggregate number of such Investor’s Unsubscribed
Notes, if any; provided, that on the Effective Date such Investor will purchase,
and the Company will sell, only such number of such Investor’s Unsubscribed
Notes as are listed in the Purchase Notice, without prejudice to the rights of
such Investor to seek later an upward or downward adjustment if the number of
such Investor’s Unsubscribed Notes set forth in such Purchase Notice is
inaccurate.

(g) Delivery of each Investor’s Unsubscribed Notes will be made by the Company
to the respective accounts of the Investors (or to such other accounts as an
Investor may designate) as early as practicable on the Effective Date against
payment of the aggregate Purchase Price for such Investor’s Unsubscribed Notes
by wire transfer of U.S. federal (same day) funds to the account specified by
the Company to the Escrow Agent and each Investor at least 24 hours in advance
of the Effective Date.

 

8



--------------------------------------------------------------------------------

(h) All of the Investors’ Unsubscribed Notes will be delivered with any and all
issue, stamp, transfer or similar taxes or duties payable in connection with
such delivery duly paid by the Company to the extent required under the
Confirmation Order, the Sanction Order or applicable law. The Notes issued to
the Investors shall not be subject to any withholding.

(i) The documents to be delivered on the Escrow Date by or on behalf of the
parties hereto will be delivered to the Company pursuant to Section 13.

(j) In the event that any Investor defaults on its obligation to purchase its
Backstop Percentage of the Unsubscribed Notes, any payment otherwise allocable
hereunder to such Defaulting Investor shall be re-allocated to the Investor(s)
who assume such Defaulting Investor’s obligations hereunder on a pro rata basis,
or if such obligation is not assumed by any Investor, to any third parties which
assumed such Defaulting Investor’s obligations hereunder (as provided in
Section 24 below) on a pro rata basis.

(k) Notwithstanding anything to the contrary in this Commitment Agreement, each
Investor, in its sole discretion, may designate that some or all of the
Unsubscribed Notes be issued in the name of and delivered to, one or more of its
Affiliates or any other third party that is able to make the representations set
forth in Section 4(f), Section 4(g) and Section 4(h) hereof.

(l) No Investor shall have any liability for the Backstop Commitment of any
other Investor.

(m) In the event that the Effective Date does not occur on or before the Outside
Date, the Company shall return to each Investor no later than five (5) Business
Days after the Outside Date the full amount of the Purchase Price paid by such
Investor, including in respect of such Investor’s Unsubscribed Shares.

3. Representations and Warranties of the Company. Except as set forth in the
Exchange Act Documents, the Company represents and warrants to, and agrees with,
the Investors as set forth below. Except for representations, warranties and
agreements that are expressly limited as to their date, each representation,
warranty and agreement is made as of the date hereof and as of the Effective
Date:

(a) Organization and Power. The Company is and on the Effective Date will be, a
corporation duly organized, validly existing and in good standing under the laws
of Delaware, with all requisite corporate power and authority to own, lease and
operate its properties and assets and to carry on its business as presently
conducted. Each of the Company and its Subsidiaries is and on the Effective Date
will be, duly qualified to do business and in good standing as a foreign
corporation (or other legal entity) in each jurisdiction where the ownership,
leasing or operation of its assets or properties or conduct of its business
requires such qualification, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect. Neither the Company nor any Subsidiary of the Company is in
violation of its certificate of incorporation, bylaws or other equivalent
organizational or governing documents, except where the violation in the case of
Subsidiaries of the Company would not, individually or in the aggregate, have a
Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(b) Capitalization. Upon the Effective Date, the authorized shares of capital
stock of the Company will be as described in the Disclosure Documents. Subject
to completion of the Necessary Bankruptcy Process, all of the Common Shares
outstanding on the Effective Date and all of the Common Shares reserved for
issuance on the Effective Date (including the Conversion Shares), when issued in
accordance with the respective terms thereof, will be duly authorized, validly
issued, fully paid and non-assessable and free of preemptive or similar rights.

(c) Authorization. Subject to the completion of the Necessary Bankruptcy
Process, the Company will have (i) all requisite corporate power to enter into
the Transaction Documents and to carry out and perform its obligations under the
terms of the Transaction Documents and (ii) all corporate action on the part of
the Company necessary for the authorization, execution, delivery and performance
of the Transaction Documents and the consummation of the transactions
contemplated herein and therein will have been taken, other than board of
directors’ approval of or other board action to be taken with respect to, the
documents to implement the Rights Offering. Subject to the completion of the
Necessary Bankruptcy Process, and assuming the Transaction Documents constitute
the legal, valid and binding agreement of the other parties thereto, this
Commitment Agreement, and upon execution by the other parties thereto, each of
the other Transaction Documents, will constitute a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by the Enforceability
Exceptions.

(d) Valid Issuance. Subject to the completion of the Necessary Bankruptcy
Process, the distribution of the Rights has been duly and validly authorized.
Subject to the completion of the Necessary Bankruptcy Process, (i) the
Securities, including the Securities to be issued and delivered by the Company
to the Investors hereunder, will have been duly authorized, (ii) the Notes, when
issued and delivered against payment therefor in the Rights Offering or to the
Investors hereunder in accordance with the terms of the Indenture, will be valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms and the terms of the Indenture, subject to the
Enforceability Exceptions, (iii) the guarantees of the Notes, when issued and
delivered against payment therefor in accordance with the terms of the
Indenture, will be valid and legally binding obligations of the applicable
guarantor, enforceable against such guarantor in accordance with their terms and
the terms of the Indenture, subject to the Enforceability Exceptions, (iv) when
the Conversion Shares are issued and delivered upon conversion of the Notes,
such Conversion Shares will be duly authorized, validly issued, fully paid and
non-assessable and free of preemptive or similar rights and (v) when the
Backstop Shares are issued and delivered against payment therefor to the
Investors hereunder, such Backstop Shares will be duly authorized, validly
issued, fully paid and non-assessable and free of preemptive or similar rights.

(e) No Conflict. Subject to the completion of the Necessary Bankruptcy Process,
the distribution of the Rights, the sale, issuance and delivery of the Notes
upon

 

10



--------------------------------------------------------------------------------

exercise of the Rights and the consummation of the Rights Offering by the
Company and the execution and delivery (or, with respect to the Plans, the
filing) by the Company of this Commitment Agreement and the Plans and compliance
by the Company with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein (including
compliance by each Investor with its obligations hereunder and thereunder)
(i) will not conflict with or result in a breach or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result, except to the extent provided in or
contemplated by the Plans, in the acceleration of or the creation of any lien
under, any post-petition agreement or agreement to be entered into at the
Effective Date to which the U.S. Debtors or the CCAA Debtors are or will be a
party or by which the U.S. Debtors or the CCAA Debtors are or will be bound or
to which any of the property or assets of the U.S. Debtors or the CCAA Debtors
is or will be subject and (ii) will not result in any violation of any
applicable provisions of any Applicable Law, except in any such case described
in subclause (i) or (ii) as will not have or could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and except in
any such case described in subclause (ii), for (x) the approval by the U.S.
Bankruptcy Court and the Canadian Court of the Company’s authority to enter into
and implement this Commitment Agreement, and (y) such consents, approvals,
authorizations, registrations or qualifications as may be required under federal
securities laws or state securities or blue sky laws or under Canadian
Securities Laws.

(f) Consents. Subject to the completion of the Necessary Bankruptcy Process, all
consents, approvals, orders and authorizations of any Governmental Entity,
required on the part of the Company or its Subsidiaries in connection with the
execution, delivery or performance of the Transaction Documents and the
Guarantee and the issuance of the Securities have been obtained or made, other
than (i) the entry of the U.S. Court Orders and the Canadian Orders and the
expiration or waiver by the Courts of the applicable Stay Periods, (ii) the
registration under the Securities Act or qualification by way of prospectus or
exemption therefrom under Canadian Securities Laws of resales of the Securities,
(iii) the expiration or termination of any applicable waiting periods under the
HSR Act or any applicable requirements under foreign law in connection with the
issuance of the Securities, (iv) the filing with the Secretary of State of the
State of Delaware or the Canadian federal, provincial or territorial equivalent,
as applicable, of the Certificate of Incorporation to be applicable to the
Company from and after the Effective Date and (v) such consents, approvals,
authorizations, registrations or qualifications (x) as may be required under
federal securities laws, state or provincial securities or Blue Sky laws or
under Canadian Securities Laws in connection with the purchase of the Securities
by the Investors or (y) the failure of which to make or obtain would not
reasonably be expected to have a Material Adverse Effect.

(g) Securities Filings. The documents filed under the Exchange Act with the
Commission or pursuant to Canadian provincial or territorial securities laws
(“Canadian Securities Laws”) prior to the date of this Commitment Agreement (the
“Exchange Act Documents”), when they became effective or were filed with the
Commission or the Canadian provincial and territorial securities regulatory
authorities (“Canadian Commissions”) as the case may be, complied in all
material respects with the

 

11



--------------------------------------------------------------------------------

requirements of the Securities Act, the Exchange Act, the Sarbanes-Oxley Act of
2002 and Canadian Securities Laws, as the case may be, and the applicable rules
and regulations promulgated thereunder. As of the date hereof, none of the
Exchange Act Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(h) Financial Statements. Except for quarterly financial statements of
subsidiaries filed on Form 8-K and other financial reports filed on Form 8-K
after the Petition Date, the financial statements (including all related notes
and schedules) of the Company and its Subsidiaries included in the Exchange Act
Documents complied as to form in all material respects with the published rules
and regulations of the Commission and the Canadian Commissions, to the extent
required, with respect thereto, fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
dates indicated, and the results of their operations and their cash flows for
the periods therein specified, all in accordance with U.S. generally accepted
accounting principles or Canadian generally accepted accounting principles, as
applicable, throughout the periods therein specified (except as otherwise noted
therein, and in the case of quarterly financial statements except for the
absence of footnote disclosure and subject, in the case of interim periods, to
normal year-end adjustments). Each Investor acknowledges that the Company’s
financial statements described above do not reflect the terms of the Plans or
the effect of fresh-start accounting.

(i) Independent Accountants. PricewaterhouseCoopers LLP, who have certified the
financial statements of the Company and its consolidated Subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its consolidated Subsidiaries.

(j) Compliance with Laws. The Company and each of its Subsidiaries is in
compliance with and is not in default under or in violation of any Applicable
Law, except where such non-compliance, default or violation would not,
individually or in the aggregate, have a Material Adverse Effect.

(k) Investment Company Act. The Company has been advised of the rules and
requirements under the Investment Company Act. The Company is not, and
immediately after receipt of payment for the Securities will not be, an
“investment company” within the meaning of, and required to be registered under,
the Investment Company Act.

(l) Broker’s Fee. Except for the Blackstone Group, L.P. and BMO Capital Markets,
the Company and its Subsidiaries have engaged no brokers or finders entitled to
compensation in connection with the sale of the Securities.

(m) Disclosure Documents; Other Information. Upon entry of the Disclosure
Statement Order by the U.S. Bankruptcy Court, the U.S. Disclosure Statement
shall contain information of a kind, and in sufficient detail, as far as is
reasonably practicable in light of the nature and history of the Company and the
condition of the Company’s

 

12



--------------------------------------------------------------------------------

books and records, that would enable a hypothetical reasonable investor typical
of holders of claims or interests of the relevant class to make an informed
judgment about the Plans and shall provide “adequate information” as such term
is defined in section 1125 of the Bankruptcy Code.

(n) Absence of Certain Changes. Since March 31, 2010, other than as disclosed in
the Exchange Act Documents or the Disclosure Documents, no event, fact or
circumstance has occurred which has, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4. Representations and Warranties of the Investors. Each Investor, severally and
not jointly, represents and warrants to, and agrees with respect to itself only,
the Company as set forth below. Unless otherwise specified, each representation,
warranty and agreement is made as of the date hereof and as of the Effective
Date:

(a) Organization and Power. Such Investor has been duly incorporated or formed,
as the case may be, and is validly existing as a corporation, limited liability
company or a limited partnership, as the case may be, in good standing under the
laws of its jurisdiction of organization.

(b) Authorization; Enforceability. Such Investor has all requisite corporate or
similar power to enter into this Commitment Agreement and take all corporate
action, on the part of such Investor or its stockholders, necessary for the
authorization, execution, delivery and performance of this Commitment Agreement
and the consummation of the transactions contemplated herein. Assuming this
Commitment Agreement constitutes the legal, valid and binding agreements of the
Company, this Commitment Agreement constitutes or will when executed, as
applicable, constitute a legal, valid and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.

(c) No Conflict. The execution, delivery and performance of this Commitment
Agreement by such Investor and the consummation by such Investor of the
transactions contemplated herein will not (i) violate any provision of its
certificate of incorporation or bylaws (or other organizational documents),
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it is a party, or (iii) assuming (x) the accuracy of the representations
made by the Company in Section 3 and (ii) the consents, approvals, orders and
authorizations referred to in Section 4(e) have been obtained, conflict with or
violate any Applicable Law, other than, in the case of clauses (ii) and (iii),
as would not, individually or in the aggregate, be reasonably expected to
materially delay or hinder the ability of such Investor to perform its
obligations under this Commitment Agreement. Each Investor acknowledges the
provisions of Sections 1(l) and 1(m) and represents that it does not have any
arrangements, agreements, contracts (in each case written, unwritten or
otherwise) with respect to voting on amendments, waivers and consents to this
Commitment Agreement requiring approval of Majority Investors or Supermajority
Investors.

 

13



--------------------------------------------------------------------------------

(d) Proceedings. No litigation or proceeding before any Governmental Entity is
pending against it that would adversely affect such Investor’s ability to
perform its obligations hereunder.

(e) Consents. All consents, approvals, orders and authorizations of any
Governmental Entity required on the part of such Investor in connection with the
execution, delivery or performance of this Commitment Agreement and the
consummation by such Investor of the other transactions contemplated herein have
been obtained or made, other than (i) the expiration or termination of the
applicable waiting period under the HSR Act or any applicable requirements under
any other domestic or foreign law in connection with the issuance of the
Securities to such Investor, and (ii) such consents, approvals, orders and
authorizations the failure of which to make or obtain, individually or in the
aggregate, would not reasonably be expected to materially delay or hinder the
ability of such Investor to perform its obligations under this Commitment
Agreement.

(f) Sufficiency of Funds. Such Investor has, or is the investment advisor or
investment manager for entities that have, and on the Escrow Date will have, or
is the investment advisor or investment manager for entities that will have,
sufficient immediately available funds to make and complete the payment of the
aggregate Purchase Price for its portion of the Notes.

(g) Investor Status. Such Investor certifies and represents to the Company that
the Investor is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act. Such Investor is acquiring the Securities
for its own account or accounts managed by it, for investment and not with a
view toward distribution within the meaning of the Securities Act. Such
Investor’s financial condition is such that it is able to bear the risk of
holding the Securities for an indefinite period of time and the risk of loss of
its entire investment. Such Investor has sufficient knowledge and experience in
investing in companies similar to the Company so as to be able to evaluate the
risks and merits of its investment in the Company. The decision by such Investor
to subscribe for Securities and execute this Commitment Agreement has not been
based upon any verbal or written representation (other than those in this
Commitment Agreement and the Exchange Act Documents) made by or on behalf of the
Company or any employee or agent of the Company. Such Investor has been afforded
the opportunity to ask questions of and receive answers from the management of
the Company concerning this investment, has been furnished all materials related
to the business, finances and operations of the Company which it has requested
of the Company, and has sought such accounting, legal and tax advice as it deems
appropriate in connection with its proposed investment under this Commitment
Agreement. Such Investor acknowledges that the Company will rely upon the truth
and accuracy of the foregoing as well as the other representations, warranties
and other agreements of such Investor in connection with the transactions
described in this Commitment Agreement.

(h) Securities Not Registered. Such Investor understands that the offer and sale
of the Backstop Shares have not been registered under the Securities Act, by
reason of their issuance by the Company in a transaction exempt from the
registration

 

14



--------------------------------------------------------------------------------

requirements of the Securities Act, and that the Backstop Shares must continue
to be held by such Investor unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration. Such
Investor understands that the exemptions from registration afforded by Rule 144
(the provisions of which are known to it) promulgated under the Securities Act
depend on the satisfaction of various conditions, and that, if applicable, Rule
144 may afford the basis for sales only in limited amounts. The offer, sale and
issuance of the Backstop Shares is exempt from the requirements as to the filing
of a prospectus or delivery of an offering memorandum in prescribed form under
Canadian Securities Laws and, as a result, such Investor may not receive
information that would otherwise be provided to it under Canadian Securities
Laws and the Company is relieved from certain obligations that would otherwise
apply under Canadian Securities Laws, other than as required under Section 5.
Such Investor understands that it may transfer the Backstop Shares only in
compliance with applicable securities laws and that the certificates or other
instruments evidencing the Securities will bear a legend to the effect of the
foregoing.

(i) Brokers’ Fee. Except for Broadpoint Capital, Inc. and Genuity Capital
Markets, which have been engaged by certain Investors, the Investors have
engaged no brokers or finders entitled to compensation in connection with the
sale of the Securities for which the Company shall be liable.

5. Additional Covenants of the Company. The Company agrees with each Investor:

(a) Motion, Disclosure Statement and Plan.

(i) The Company will prepare and file with the U.S. Bankruptcy Court by May 28,
2010, a motion in form and substance reasonably satisfactory to the Majority
Investors seeking authority to (A) pay the Termination Payment and the
Transaction Expenses and also seeking approval of the Bid Procedures and
(B) enter into this Commitment Agreement and approval of the Company performing
its obligations thereunder and a comparable motion to the Canadian Court
(collectively, the “Backstop Agreement Motion”).

(ii) The Company will use commercially reasonable efforts to seek U.S.
Bankruptcy Court and Canadian Court approval, as applicable, of (A) the
Termination Payment, the Transaction Expenses and the Bid Procedures by June 25,
2010, (B) this Commitment Agreement by July 9, 2010, (C) the Disclosure
Documents by July 29, 2010, and (D) the Plans by the Outside Date.

(iii) The Company is filing with the Courts on the date of this Commitment
Agreement the Plans, in the forms attached hereto, and the Disclosure Documents.
The Company will provide to the Investors, in writing prior to or
contemporaneously with filing with the Courts, drafts of the Confirmation Order
and the Sanction Order that are consistent in all material respects with the
provisions of the Plans, and drafts of any amendments or supplements to the
Plans, the Disclosure Documents and any of the foregoing, each of which shall be
reasonably acceptable to the Majority Investors.

 

15



--------------------------------------------------------------------------------

(iv) The Company shall not make any revision, supplement, modification or
amendment to the Plans, the Disclosure Statement, the Canadian Circular or the
Backstop Agreement Motion (other than any revision, supplement, modification or
amendment that is not material) without the prior written consent of the
Majority Investors.

(b) Rights Offering. To effectuate the Rights Offering as provided herein and to
use commercially reasonable efforts to seek entry of orders of the U.S.
Bankruptcy Court (concurrently with the approval of the U.S. Disclosure
Statement), authorizing the Company to conduct the Rights Offering pursuant to
the securities exemption provisions set forth in section 1145(a) of the
Bankruptcy Code and pursuant to the statutory exemptions from the prospectus
requirements of Canadian Securities Laws in Section 2.11(a) and
Section 2.42(1)(a) of National Instrument 45-106 – Prospectus and Registration
Exemptions.

(c) Unsubscribed Amount. To determine, or instruct the Subscription Agent to
determine, the principal amount Unsubscribed Notes, if any, in good faith, and
to provide, or instruct the Subscription Agent to provide a Purchase Notice or a
Satisfaction Notice that reflects the amount of Unsubscribed Notes as so
determined and to provide to the Investors, such written backup to the
determination of the amount of Unsubscribed Notes an Investor may reasonably
request.

(d) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Notes.

(e) Registration Rights Agreement. The Company will file with the U.S.
Bankruptcy Court and the Canadian Court as soon as practicable a form of a
registration rights agreement (the “Registration Rights Agreement”) in form and
substance reasonably acceptable to the Company and in form and substance
reasonably acceptable to the Majority Investors. The Company and the Investors
shall use commercially reasonable efforts to negotiate and execute, and seek
U.S. Bankruptcy Court and the Canadian Court approvals of, the Registration
Rights Agreement as a supplement to the Plans.

(f) HSR. Subject to entry of the Disclosure Document Orders, to use its
commercially reasonable efforts to promptly prepare and file all necessary
documentation and to effect all applications that are necessary under the HSR
Act or any other similar applicable domestic law so that the applicable waiting
period shall have expired or been terminated thereunder, and any applicable
requirement under similar foreign laws have been satisfied, with respect to the
purchase of Notes and Backstop Shares hereunder, and not to take any action that
is intended or reasonably likely to materially impede or delay the ability of
the parties to obtain any necessary approvals required for the transactions
contemplated by this Commitment Agreement.

(g) Use of Proceeds. Upon the Effective Date, the Company will apply the net
proceeds from the sale of the Rights and the Notes pursuant to the Plans.

 

16



--------------------------------------------------------------------------------

(h) Plan Support Agreement. Promptly, and in no event later than two
(2) Business Days following the entry of the Disclosure Statement Order and the
Circular Order, whichever is later in time, the Company agrees to execute and
deliver the Plan Support Agreement in the form attached as Exhibit D hereto (the
“Plan Support Agreement”).

(i) Conduct of Business. Subject to any actions which are consistent with the
Exchange Act Documents, and except as contemplated as part of the restructuring
transactions under the Plans, during the period from the date of this Commitment
Agreement to the Effective Date, the Company and its Subsidiaries, taken as a
whole, shall carry on their businesses consistent with past practice and not
take any of the following actions without the prior written consent of the
Majority Investors, which consent shall not be unreasonably withheld,
conditioned or delayed:

(i) (A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock (other than upstream
dividends by a direct or indirect Subsidiary of the Company to the Company or
another direct or indirect subsidiary of the Company), (B) split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock or (C) purchase, redeem or otherwise acquire, except in connection
with the Plans, any shares of capital stock of the Company or any other
securities thereof or any rights, warrants or options to acquire any such shares
or other securities;

(ii) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the stock, or other ownership interests in,
or substantial portion of assets of, or by any other manner, any business or any
corporation, partnership, association, joint venture, limited liability company
or other entity or division thereof except in the ordinary course of business;

(iii) lease, mortgage, pledge, grant a lien, mortgage, pledge, security
interest, charge, claim or other encumbrance of any kind or nature on or
otherwise encumber any of its properties or assets, except as permitted by
(x) the Bowater DIP Agreement or other applicable postpetition financing or
receivables facilities or (y) any order permitting the Company to utilize cash
collateral of its prepetition secured lenders; or

(iv) incur any indebtedness except to the extent permitted by (x) Bowater DIP
Agreement or other applicable postpetition financing or receivables facilities
or (y) any order permitting the Company to utilize cash collateral of its
prepetition secured lenders.

(j) Continuing Securities Law Disclosures. For so long as any of the Backstop
Shares constitute “restricted securities” under Rule 144 under the Securities
Act, the Company will furnish to the Investors and prospective investors, upon
their request, and make available the information reasonably necessary to comply
with Rule 144 and Rule 144A (to the extent able to be used for such resales)
with respect to resales

 

17



--------------------------------------------------------------------------------

of such Backstop Shares under the Securities Act, all to the extent required
from time to time to enable such Backstop Shares to be sold without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 and Rule 144A (to the extent able to be used for such resales). For so
long as any of the Backstop Shares or Notes are subject to restrictions or
conditions on resale pursuant to National-Instrument 45-102-Resale of Securities
of the Canadian Commissions, the Company shall maintain its status as a
“reporting issuer” or equivalent in each of the provinces and territories of
Canada. This covenant shall be of no further force or effect with respect to the
Investor if the Investor no longer holds at least 50% of the Backstop Shares
issued to it pursuant to this Commitment Agreement. The indenture governing the
Notes shall contain a customary provision to the same effect as the foregoing.

(k) Additional Notices. The Company will give prompt notice to the Investors
upon becoming aware of (i) the discovery or occurrence or failure to occur of
any event or circumstance which causes, or would be reasonably be likely to
cause any representation or warrant of the Company contained in this Commitment
Agreement to be untrue or inaccurate or (ii) any failure on its part to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it under this Commitment Agreement prior to the Effective Date. No
notice pursuant to this Section 5 will affect any representations or warranties,
covenants or agreements, obligations or conditions set forth herein or otherwise
affect any available remedies.

6. Additional Covenants of the Investors. Each Investor, severally and not
jointly, agrees with the Company:

(a) Information. To provide the Company with such information as the Company
reasonably requests regarding the Investor for inclusion in the Disclosure
Documents and motions seeking approval of the Disclosure Documents and this
Commitment Agreement.

(b) HSR Act. To use commercially reasonable efforts to promptly prepare and file
all necessary documentation and to effect all applications that are necessary or
advisable under the HSR Act or any similar applicable domestic law so that the
applicable waiting period shall have expired or been terminated thereunder and
any applicable requirements under similar foreign laws have been satisfied with
respect to the purchase of the Securities hereunder, and not to take any action
that is intended or reasonably likely to materially impede or delay the ability
of the parties to obtain any necessary approvals required for the transactions
contemplated by this Commitment Agreement.

(c) Support for Motions. Each Investor hereby agrees to use commercially
reasonable efforts to (i) support approval of this Commitment Agreement,
(ii) support approval of the Disclosure Documents, (iii) not, nor encourage any
other person or entity to, delay, impede, appeal or take any other negative
action, directly or indirectly, to interfere with, the approval of the
Disclosure Documents, (iv) not commence any proceeding or prosecute, join in or
otherwise support any objection to oppose or object to the Disclosure Documents,
and (v) support any motion filed by the Company with the

 

18



--------------------------------------------------------------------------------

U.S. Bankruptcy Court seeking to extend the period during which only the Company
may file or solicit acceptances for a plan of reorganization and, in each case,
after the applicable Plan Support Agreement is approved by the U.S. Bankruptcy
Court, only for so long as its Plan Support Agreement has not been terminated in
accordance with its terms.

(d) Plan Support Agreement. Promptly, and in no event later than two
(2) Business Days following the entry of the Disclosure Statement Order and the
Circular Order, whichever is later in time, each Investor agrees to execute and
deliver the Plan Support Agreement in the form attached as Exhibit D hereto.

(e) Ownership of Claims. No later than five (5) days prior to the hearing before
the U.S. Bankruptcy Court on approval of the Termination Payments, or such later
date as reasonably agreed by the Company and the Majority Investors, each
Investor shall deliver a certificate to the Company, executed by a responsible
officer, certifying that (i) such Investor or an Affiliate thereof, as of the
date thereof, is the legal owner, beneficial owner and/or investment advisor or
manager for the legal or beneficial owner of such Claims against any U.S. Debtor
or CCAA Debtor, including Eligible Claims (collectively, the “Relevant Claims”)
and (ii) there are no Claims of which such Investor or any of its Affiliates is
the legal owner, beneficial owner and/or investment advisor or manager for such
legal or beneficial owner that are not part of its Relevant Claims unless such
Investor or any of its Affiliates does not possess the full power to vote and
dispose of such claims and such Investor or the applicable Affiliate thereof has
the full power to vote, dispose of and compromise the aggregate principal amount
of the Relevant Claims; provided, that with respect, to J.P. Morgan Securities
Inc. and Barclays Bank plc, all references to “Affiliate”, “investment advisor”
or “manager” in the preceding sentence shall be disregarded, and the foregoing
covenant shall only apply to the credit trading group of J.P. Morgan Securities
Inc. and/or Barclays Bank plc, (the “Credit Trading Group”), as applicable.
Accordingly, the terms “Investor” and “Party” for all purposes of this
Agreement, as they relate to J.P. Morgan Securities Inc. and/or Barclays Bank
plc, mean and refer to only the Credit Trading Group and such business unit’s
holdings of the Relevant Claims. For the avoidance of doubt, the covenant in
this Section 6(e) of this Commitment Agreement does not apply to (i) Relevant
Claims, securities, loans, other obligations or any other interests in the
Company that may be held, acquired or sold by, or any activities, services or
businesses conducted or provided by, any other group or business unit within, or
Affiliate of, J.P. Morgan Securities Inc. and/or Barclays Bank plc, as
applicable, (ii) any credit facilities to which J.P. Morgan Securities Inc.
and/or Barclays Bank plc, as applicable, or any of their Affiliates is a party
in effect as of the date hereof, (iii) any new credit facility, amendment to an
existing credit facility, or debt or equity securities offering involving J.P.
Morgan Securities Inc. and/or Barclays Bank plc, as applicable, (iv) any direct
or indirect principal activities undertaken by any Affiliate entity engaged in
the venture capital, private equity or mezzanine businesses, or portfolio
companies in which they have investments, (v) any ordinary course sales and
trading activity, (vi) any Affiliate entity or business engaged in providing
private banking or investment management services or (vii) any Relevant Claims
or related claims that may be beneficially owned by non-affiliated clients of
J.P. Morgan Securities Inc. and/or Barclays Bank plc, or any of their
Affiliates.

 

19



--------------------------------------------------------------------------------

7. Conditions to the Obligations of Each Party. The respective obligations of
the Company and the Investors to effect the sale and purchase of the Notes are
subject to the following conditions:

(a) Approval of Commitment Agreement and Termination Payment. The U.S.
Bankruptcy Court and the Canadian Court shall have approved this Commitment
Agreement, the Termination Payment, and the reimbursement of Transaction
Expenses by June 25, 2010.

(b) Filing of Plans and Disclosure Documents. The Company shall have filed the
U.S. Plan and the U.S. Disclosure Statement with the U.S. Bankruptcy Court and
caused the CCAA Debtors to file the CCAA Plan and the Canadian Circular with the
Canadian Court through a report of the Monitor, in each case incorporating the
terms of this Commitment Agreement, as soon as practicable but in no event more
than five (5) Business Days after the date hereof.

(c) Disclosure Statement Order. The Disclosure Statement Order shall have been
entered by the U.S. Bankruptcy Court, and the Circular Order shall have been
entered by the Canadian Court, each in the form reasonably satisfactory to the
Majority Investors, and each shall be in full force and effect.

(d) Confirmation Order and Sanction Order. The Confirmation Order shall have
been entered by the U.S. Bankruptcy Court and the Sanction Order shall have been
entered by the Canadian Court. Such orders shall be reasonably acceptable to the
Company and the Majority Investors, shall be in full force and effect and shall
not be reversed, modified, amended, stayed or vacated.

(e) HSR. The waiting period (and any extension thereof) applicable to the Plans
under the HSR Act or any other applicable similar domestic law shall have been
terminated or shall have expired and any applicable requirements under similar
foreign laws have been satisfied.

(f) Registration Rights Agreement. Subject to occurrence of the Effective Date,
the Registration Rights Agreement shall have been duly authorized, executed and
delivered by the Company.

(g) Proceedings. No order, judgment, decree, injunction or ruling of any
government, governmental agency, court or other judicial body shall exist
prohibiting the consummation of the Rights Offering or the Plans.

8. Conditions to the Obligations of the Investors. In addition to the conditions
set forth in Section 7, the obligation of each Investor to purchase the
Unsubscribed Notes pursuant to the Backstop Commitment on the Effective Date is
subject to the following conditions:

(a) Plans and Disclosure Statements. The Plans, the Disclosure Documents, the
Confirmation Order and the Sanction Order shall be reasonably acceptable to the
Majority Investors. The Company shall not have made any revision, supplement,

 

20



--------------------------------------------------------------------------------

modification or amendment to the Plans, the Disclosure Documents, the
Confirmation Order or the Sanction Order (other than any revision, supplement,
modification or amendment that is not material) without the written consent of
Majority Investors.

(b) Purchase Notice. Each Investor shall have received from the Company a
Purchase Notice in accordance with Section 1(f), dated as of the Determination
Date, certifying as to the number of each Investor’s Unsubscribed Notes to be
purchased pursuant to the Backstop Commitment.

(c) Fees, Etc. All fees, expenses and other amounts required to be paid or
reimbursed by the Company to or on behalf of the Investors as of the Effective
Date shall have been paid or reimbursed in full.

(d) Terms of Notes. The Notes shall have the terms set forth in the Convertible
Notes Term Sheet and such other terms not contained in the Convertible Notes
Term Sheet and be otherwise in a form reasonably satisfactory to the Majority
Investors.

(e) Commencement of Rights Offering. Pursuant to the Plans, the Rights Offering
shall have been commenced and be conducted in a manner consistent with this
Commitment Agreement and shall have been exempted from the registration
requirements of the Securities Act pursuant to section 1145 of the Bankruptcy
Code and shall be exempt from any prospectus requirement under Canadian
Securities Laws and the Expiration Time shall have occurred. This condition
shall be deemed satisfied upon entry of a Confirmation Order by the U.S.
Bankruptcy Court and entry of the Sanction Order by the Canadian Court
consistent with the terms of this Commitment Agreement, to the extent such
relief is contained therein.

(f) Good Standing. The Investors shall have received on and as of the Effective
Date satisfactory evidence of the good standing of the Company and its
Significant Subsidiaries (as such term is defined in Article 1, Rule 1-02 of
Regulation S-X promulgated pursuant to the Securities Act) in their respective
jurisdictions of organization, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

(g) Section 16 Matters. The Company’s board of directors shall have approved, by
resolution in a form agreed to by the Investors, the issuance of the Notes
pursuant to this Commitment Agreement, for the express purpose of affording the
transactions contemplated hereby an exemption from the provisions of
Section 16(b) under the Exchange Act in the event that any Investor shall be
alleged to be subject to Section 16(b) of the Exchange Act in respect of such
acquisitions under Rule 16a-2(a) under the Exchange Act.

(h) Representations and Warranties and Covenants. The representations and
warranties of the Company in Section 3 (i) that are qualified as to materiality
must be true and correct in all respects, and (ii) that are not so qualified as
to materiality must be true and correct in all material respects, in each case
as of the date hereof and as if made on

 

21



--------------------------------------------------------------------------------

the Effective Date (other than those representations and warranties that address
matters only as of a particular date or only with respect to a specific period
of time, which need only be accurate as of such date or with respect to such
period) and the Company shall have complied in all material respects with all
covenants in this Commitment Agreement and the Registration Rights Agreement.

(i) Officers’ Certificate. The Investors shall have received on and as of the
Escrow Date and on and as of the Effective Date a certificate of the chief
financial officer or chief accounting officer of the Company (i) confirming that
the Company has satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Escrow Date or Effective Date, as
applicable, and (ii) to the effect set forth in Section 8(h) above.

(j) No Material Adverse Change. Since the date of this Commitment Agreement,
there has not occurred any event, fact or circumstance which has had or would
reasonably be expected to have, individually, or in the aggregate, a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole.

(k) Exit Financing. The Company, the U.S. Debtors and the CCAA Debtors shall
have consummated the Exit Financing Facilities on terms and conditions, and with
documentation in form and substance which is, reasonably satisfactory to the
Majority Investors.

9. Conditions to the Obligations of the Company.

(a) The obligations of the Company hereunder to commence the Rights Offering are
subject to (i) entry of the Disclosure Statement Order by the U.S. Bankruptcy
Court and the Circular Order by the Canadian Court, in each case in form and
substance satisfactory to the Company and (ii) this Commitment Agreement
continuing to be in full force and effect.

(b) The obligation of the Company to sell the Unsubscribed Notes on the
Effective Date is subject to the following conditions:

(i) Conditions to Confirmation. The conditions to confirmation and the
conditions to the Effective Date of the Plans shall have been satisfied or
waived in accordance with the Plans, and the Effective Date shall have occurred.

(ii) Representations and Warranties and Covenants. The representations and
warranties of each Investor in Section 4 shall be true and correct in all
material respects on the date hereof and as if made on the Effective Date, and
each Investor shall have complied in all material respects with all covenants to
this Commitment Agreement.

10. Indemnification.

(a) Subject to the entry of an order of the U.S. Bankruptcy Court approving this
Commitment Agreement, whether or not Rights Offering is consummated or this
Commitment Agreement is terminated, the Company (in such capacity, the

 

22



--------------------------------------------------------------------------------

“Indemnifying Party”) shall indemnify and hold harmless each Investor that is
not a Defaulting Investor, its respective Affiliates and its respective
officers, directors, employees, agents and controlling persons (each an
“Indemnified Person”) from and against any and all losses, claims, damages,
liabilities and reasonable expenses, joint or several, to which any such
Indemnified Person may become subject arising out of or in connection with any
claim, challenge, litigation, investigation or proceeding with respect to the
Rights Offering, the Backstop Commitment, the Transaction Documents, or the
transactions contemplated thereby, including without limitation, payment of the
Backstop Payment, payment of the Termination Payment, payment of the Transaction
Expenses, issuance of the Backstop Shares, distribution of Rights, purchase and
sale of Notes in the Rights Offering and purchase and sale of Notes pursuant to
the Backstop Commitment, or any breach of the Company of this Commitment
Agreement or the Registration Rights Agreement, regardless of whether any of
such Indemnified Persons is a party thereto, and to reimburse such Indemnified
Persons for any reasonable and documented legal or other reasonable
out-of-pocket expenses (including the costs of enforcing this Commitment
Agreement) as they are incurred in connection with investigating, responding to
or defending any of the foregoing, provided, that the foregoing indemnification
will not, as to any Indemnified Person, apply to losses, claims, damages,
liabilities or expenses (i) to the extent that they have resulted from bad
faith, gross negligence or willful misconduct on the part of such Indemnified
Person, or (ii) to the extent that they arise from, result from or are in
connection with, an Investor’s assignment of any of its rights or obligations
under this Commitment Agreement to a third-party. If for any reason the
foregoing indemnification is unavailable to any Indemnified Person or
insufficient to hold it harmless, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such
loss, claim, damage, liability or expense in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party on
the one hand and such Indemnified Person on the other hand but also the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Person,
on the other hand, as well as any relevant equitable considerations. It is
hereby agreed that the relative benefits to the Indemnifying Party on the one
hand and all Indemnified Persons on the other hand shall be deemed to be in the
same proportion as (i) the total value received or proposed to be received by
the Company pursuant to the sale of Notes contemplated by this Commitment
Agreement bears to (ii) the payments made or proposed to be made (including the
Backstop Payment and the Termination Payment) to the Investors in connection
with such sale. Furthermore, the Company hereby agrees that it shall not seek
indirect, consequential or punitive damages as a result of any breach of the
terms hereof. The indemnity, reimbursement and contribution obligations of the
Indemnifying Party under this Section 10 shall be in addition to any liability
that the Indemnifying Party may otherwise have to an Indemnified Person and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Indemnifying Party and any Indemnified
Person.

(b) Promptly after receipt by an Indemnified Person of notice of the
commencement of any claim, litigation, investigation or proceeding relating to
the Transaction Documents or any of the transactions contemplated thereby
(“Proceedings”), such Indemnified Person will, if a claim is to be made
hereunder against the Indemnifying Party in respect thereof, notify the
Indemnifying Party in writing of the

 

23



--------------------------------------------------------------------------------

commencement thereof, provided, that (i) the omission so to notify the
Indemnifying Party will not relieve it from any liability that it may have
hereunder except to the extent it has been materially prejudiced as a result of
such failure and (ii) the omission so to notify the Indemnifying Party will not
relieve it from any liability that it may have to an Indemnified Person
otherwise than on account of this Section 10. In case any such Proceedings are
brought against any Indemnified Person and it notifies the Indemnifying Party of
the commencement thereof, the Indemnifying Party will be entitled to participate
therein, and, to the extent that it may elect by written notice delivered to
such Indemnified Person, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Person, provided, that if the defendants in any
such Proceedings include both such Indemnified Person and the Indemnifying Party
and such Indemnified Person shall have concluded that there may be legal
defenses available to it that are inconsistent with those available to the
Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Proceedings on behalf of such Indemnified Person. Upon
receipt of notice from the Indemnifying Party to such Indemnified Person of its
election so to assume the defense of such Proceedings and approval by such
Indemnified Person of counsel, the Indemnifying Party shall not be liable to
such Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof (other than reasonable costs of
investigation) unless (i) such Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the next preceding sentence (it being understood, however, that
the Indemnifying Party shall not be liable for the expenses of more than one
separate counsel and one local counsel, in each relevant jurisdiction, approved
by the Majority Investors, representing the Indemnified Persons who are parties
to such Proceedings), (ii) the Indemnifying Party shall not have employed
counsel reasonably satisfactory to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the
Proceedings or (iii) the Indemnifying Party shall have authorized in writing the
employment of counsel for such Indemnified Person.

(c) The Indemnifying Party shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld, conditioned or delayed). The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall not be unreasonably withheld), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Proceedings and (ii) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Notwithstanding anything to the contrary in this Commitment Agreement, the
Company shall not have any liability for fees, expenses, indemnification claims
or any other claim of any broker not listed in Section 4(i).

 

24



--------------------------------------------------------------------------------

11. Survival of Representations and Warranties, Etc. Notwithstanding any
investigation at any time made by or on behalf of any party hereto, all
representations and warranties made in this Commitment Agreement will survive
the execution and delivery of this Commitment Agreement and the Effective Date.

12. Termination.

(a) This Commitment Agreement may be terminated by either the Majority Investors
or the Company or as otherwise provided below at any time prior to the Effective
Date upon the earliest of the following events:

(i) by mutual consent of the Majority Investors and the Company;

(ii) (A) the U.S. Bankruptcy Court shall not have entered an order approving the
Termination Payment, the reimbursement of Transaction Expenses and other relief
requested by the Company, and the Canadian Court shall not have approved the
Termination Payment, the reimbursement of Transaction Expenses and other relief
requested by the Company, in each case, by June 25, 2010 and (B) if and to the
extent the motion for approval of the Termination Fee contains a motion for
relief that is specific to any Investor, then such Investor shall have the
individual right to terminate, without the consent of the Majority Investors,
should such relief not be approved by June 25, 2010; provided, that if any such
Investor does so terminate pursuant to clause (B) above, then each other
Investor may also elect to terminate, without the consent of the Majority
Investors;

(iii) the Company shall not have pursued an alternative transaction and the U.S.
Bankruptcy Court or the Canadian Court shall not have entered an order approving
this Commitment Agreement by July 10, 2010;

(iv) by each Investor acting individually, upon the Outside Date;

(v) Plan Support Agreements are terminated by the Company or Investors whose
Backstop Percentage is at least 50% in the aggregate, for any reason; and

(vi) the earliest of the date on which the Company delivers a Satisfaction
Notice or on which it publicly announces that it has obtained sufficient capital
from alternative sources and does not require and/or will not seek to complete
the Rights Offering.

(b) This Commitment Agreement may be terminated by the Majority Investors by
written notice to the Company if:

(i) the Company breaches this Commitment Agreement in any material respect, or
is in material breach of any of its representations and warranties contained
herein and in each case fails to cure such breach, if curable, within ten
(10) days after notice of such breach is given to the Company by an Investor;

 

25



--------------------------------------------------------------------------------

(ii) the Company files, supports or endorses a plan of reorganization or
compromise other than the Plans;

(iii) the Company withdraws the Plans or publicly announces its intention not to
support the Plans;

(iv) in accordance with the Bid Procedures, the Company elects to pursue a
higher, better, or alternative transaction approved by the U.S. Bankruptcy Court
and the Canadian Court;

(v) if an order dismissing the Company’s chapter 11 case or converting it to a
case under chapter 7 of the Bankruptcy Code is entered by the U.S. Bankruptcy
Court;

(vi) upon the entry of an order by the U.S. Bankruptcy Court appointing an
examiner with enlarged powers relating to the operation of the material part of
the business of the Company, taken as a whole (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
Bankruptcy Code;

(vii) the entry of an order by the U.S. Bankruptcy Court appointing a trustee
for the Company under section 1104 of the Bankruptcy Code;

(viii) the Company’s CCAA case is converted into a bankruptcy case under
applicable Canadian bankruptcy law;

(ix) a trustee, receiver, receiver and manager or liquidator is appointed in
respect of the Company under applicable Canadian law;

(x) upon the failure of any of the conditions set forth in Section 7 or
Section 8 hereof to be satisfied (which failure cannot be cured by the earlier
of the Effective Date or the Outside Date), or the date on which any of the
conditions set forth in Section 7 or Section 8 becomes incapable of being
satisfied; or

(xi) by July 29, 2010 the U.S. Bankruptcy Court has not entered the Disclosure
Statement Order or the Canadian Court has not issued the Circular Order.

(c) This Commitment Agreement may be terminated by the Company:

(i) with respect to any particular Investor, if such Investor fails to perform
its obligations under this Commitment Agreement in any material respect or is in
material breach of any of its representations and warranties contained herein
and, in each case (other than a failure to pay the Purchase Price in respect of
such Investor’s Unsubscribed Notes), fails to cure such breach, if curable,
within ten (10) days after notice of such breach is given to such Investor by
the Company;

(ii) the Company files, supports or endorses a plan or reorganization or
compromise other than the Plans;

 

26



--------------------------------------------------------------------------------

(iii) the Company withdraws the Plans or publicly announces its intention not to
support the Plans;

(iv) in accordance with the Bid Procedures, the Company elects to pursue a
higher, better, or alternative transaction approved by the U.S. Bankruptcy Court
and the Canadian Court; or

(v) at any time, in its sole discretion, for any reason other than set forth in
clauses (c)(i) through (c)(iv) above.

(d) An Investor’s obligations hereunder may be terminated by notice to the
Company as provided in Section 13 if:

(i) prior to requisite court approval and execution of the Plan Support
Agreement, modifications are made to the Plans (or any exhibit, supplement,
schedule or related or ancillary agreement thereto) which would otherwise give
rise to a right of termination if the Plan Support Agreement were in full force
and effect; and

(ii) following U.S. Bankruptcy Court approval and execution of the Plan Support
Agreement, if the Investor’s Plan Support Agreement has been terminated or is
then terminable, so long as the termination was not caused by the Investor’s
breach of the Plan Support Agreement.

(e) Upon any such expiration or termination of this Commitment Agreement, this
Commitment Agreement shall become void and there shall be no liability under
this Commitment Agreement on the part of the Investors or the Company other than
under Section 2(d), Section 2(e), Section 6(c), Section 6(d), Section 10 and
Sections 12 through 23.

13. Notices. All notices and other communications in connection with this
Commitment Agreement will be in writing and will be deemed given (and will be
deemed to have been duly given upon receipt) if delivered personally, sent via
electronic facsimile or electronic mail (with confirmation), mailed by
registered or certified mail (return receipt requested) delivered by an express
courier (with confirmation) to the parties at the following addresses (or at
such other address for a party as will be specified by like notice):

 

   (a)   

If to Investor, to:

     

at the addresses set forth on the signature pages hereto

     

with copies to:

     

Shearman & Sterling LLP

     

599 Lexington Avenue

     

New York, New York 10022

     

Attention:

 

Douglas Bartner

        Edmund M. Emrich       Fax:   (212) 848-7179      

Email:

 

dbartner@shearman.com

       

edmund.emrich@shearman.com

 

27



--------------------------------------------------------------------------------

 

      Kramer Levin Naftalis & Frankel LLP       1177 Avenue of the Americas   
   New York, New York 10036       Attention:   John Bessonette         Douglas
H. Mannal       Fax:   (212) 715-8000       Email:   jbessonette@kramerlevin.com
        dmannal@kramerlevin.com       Kleinberg, Kaplan, Wolff & Cohen, P.C.   
   551 Fifth Avenue, 18th Floor       New York, New York 10176       Attention:
  Philip S. Gross, Esq.         Christopher P. Davis, Esq.       Fax:  
(212) 986-8866       Email:   pgross@kkwc.com         cdavis@kkwc.com    (b)   
If to the Company, to:       AbitibiBowater Inc.       1155 Metcalfe Street,
Suite 800       Montreal, Quebec       Canada H3B5H2       Attention:   William
G. Harvey, Chief Financial Officer         Jacques P. Vachon, Chief Legal
Officer       Fax :   (864) 282-9219 and (514) 394-3644       with a copy to:   
   Paul, Weiss, Rifkind, Wharton & Garrison LLP       1285 Avenue of the
Americas       New York, New York 10019-6064       Attention:   Kelley A.
Cornish         Alice Belisle Eaton       Fax:   (212) 492-0493         – and –
      Stikeman Elliott LLP       1155, boul. René-Lévesque Ouest, 40e étage   
   Montréal, QC H3B 3V2       Attention:   Marc Barbeau         Sean Dunphy   
   Facsimile:   (514) 397-3222

 

28



--------------------------------------------------------------------------------

14. Assignment: Third Party Beneficiaries. Neither this Commitment Agreement nor
any of the rights, interests or obligations under this Commitment Agreement will
be assigned by any of the parties (whether by operation of law or otherwise)
without the prior written consent of the other parties; provided, however, that
this Commitment Agreement, or any Investor’s rights and obligations hereunder,
may be assigned, delegated or transferred, in whole or in part, including by way
of participation, by an Investor to (a) any entity or person over which such
Investor or any of its Affiliates exercises investment authority, including,
without limitation, with respect to voting and dispositive rights or (b) any
person or entity reasonably acceptable to the Company; provided, further, that
any such assignee assumes the obligations of the Investor hereunder and agrees
in writing to be bound by the terms of this Commitment Agreement in the same
manner as the Investor. Notwithstanding the foregoing or any other provisions
herein, no such assignment will relieve any Investor of its obligations
hereunder if such assignee fails to perform such obligations. For the avoidance
of doubt, this Section 14 shall not be read to restrict in any manner any
Investor’s ability to transfer any Claims. Except as provided in Section 10 with
respect to the Indemnified Parties, this Commitment Agreement (including the
documents and instruments referred to in this Commitment Agreement) is not
intended to and does not confer upon any person other than the parties hereto
any rights or remedies under this Commitment Agreement.

15. Prior Negotiations; Entire Commitment Agreement. This Commitment Agreement
(including the agreements attached as exhibits to and the documents and
instruments referred to in this Commitment Agreement) constitutes the entire
agreement of the parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, between the parties with respect to the
subject matter of this Commitment Agreement.

16. GOVERNING LAW; VENUE. THIS COMMITMENT AGREEMENT, AND ALL CLAIMS ARISING OUT
OF OR RELATING HERETO, WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN SUCH STATE AND WITH APPLICABLE CANADIAN AND UNITED STATES BANKRUPTCY LAW. BY
ITS EXECUTION AND DELIVERY OF THIS COMMITMENT AGREEMENT, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES FOR ITSELF THAT ANY LEGAL
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT OR PROCEEDING, SHALL BE BROUGHT
EXCLUSIVELY IN THE U.S. BANKRUPTCY COURT.

17. Counterparts. This Commitment Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will

 

29



--------------------------------------------------------------------------------

become effective when counterparts have been signed by each of the parties and
delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

18. Waivers and Amendments. Except as set forth in the provisos below and
subject, to the extent required, to the approval of the U.S. Bankruptcy Court
and the Canadian Court, this Commitment Agreement (including the exhibits and
schedules hereto) may be amended, modified, supplemented, superseded, cancelled,
renewed or extended, and the terms and conditions of this Commitment Agreement
may be waived, only by a written instrument signed by the Company and the
Majority Investors or, in the case of a waiver, by the party waiving compliance;
provided, however, the following terms of this Commitment Agreement may be
amended, modified, supplemented, or waived only by a written instrument signed
by the Company and the Supermajority Investors: (x) the amount or scheduled date
of payment of, or events giving rise to, the Upfront Payment, the Backstop
Payment and the Termination Payment and (y) the terms of the Notes set forth in
the Convertible Notes Term Sheet; provided, further, however, without the
written consent of each Investor affected thereby, no such waiver, amendment,
supplement or modification of this Commitment Agreement shall (A) extend the
Outside Date beyond December 31, 2010, (B) change an Investor’s Backstop
Percentage or percentage allocation set forth on Schedule 1(h) hereto (other
than changes expressly contemplated by this Commitment Agreement), (C) amend,
supplement or modify the Form of Plan Support Agreement attached hereto or
requirements hereunder relating thereto, (D) disproportionately affect any
Investor in a material and adverse manner in relation to the other Investors or
(E) amend, supplement or modify this Section 18. No delay on the part of any
party in exercising any right, power or privilege pursuant to this Commitment
Agreement will operate as a waiver thereof, nor will any waiver on the part of
any party of any right, power or privilege pursuant to this Commitment
Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Commitment Agreement, preclude any other or further
exercise thereof or the exercise of any other right, power or privilege pursuant
to this Commitment Agreement. The rights and remedies provided pursuant to this
Commitment Agreement are cumulative and are not exclusive of any rights or
remedies which any party otherwise may have at law or in equity.

19. Modifications Necessary to Reflect Corporate Restructuring. The Plans
currently contemplate that, on the Effective Date, the Company intends to effect
one or more corporate reorganization and related restructuring transactions and
take any actions as necessary or appropriate to simplify its corporate structure
and to effect a restructuring of their respective businesses, which may result
in the creation of Holdco. The parties hereto shall in good faith make
appropriate modifications to this Commitment Agreement and the Registration
Rights Agreement to accommodate the Holdco structure, so long as such
modifications do not have a material adverse impact on the Investors.

20. Headings. The headings in this Commitment Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Commitment Agreement.

 

30



--------------------------------------------------------------------------------

21. Specific Performance. The parties acknowledge and agree that any breach of
the terms of this Commitment Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy, and, accordingly, the
parties agree that, in addition to any other remedies, each will be entitled to
enforce the terms of this Commitment Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting bond.

22. Currency; Dates. Unless otherwise specifically indicated, all references to
dollars or “$” shall be references to U.S. dollars. Any reference herein to a
specific date that falls on a day that is not a Business Day shall be deemed to
be, or occur on, the next Business Day after such date.

23. Acknowledgements and Agreements of the Company. Notwithstanding anything
herein to the contrary, the Company acknowledges and agrees that (a) the
transactions contemplated hereby are arm’s-length commercial transactions
between the Company, on the one hand, and the Investors, on the other, (b) in
connection therewith and with the processes leading to such transactions, each
Investor is acting solely as a principal and not the agent or fiduciary of the
Company or the U.S. Debtors or the Canadian Debtors or their estates, (c) the
Investors have not assumed advisory or fiduciary responsibilities in favor of
the Company or the U.S. Debtors or the Canadian Debtors or their estates with
respect to such transactions or the processes leading thereto and (d) the
Company, the U.S. Debtors and the Canadian Debtors have consulted their own
legal and financial advisors to the extent they deemed appropriate.

24. Defaulting Investor. If any Investor defaults on its obligation to purchase
the Unsubscribed Notes that it has agreed to purchase hereunder (such Investor,
a “Defaulting Investor”), the non-Defaulting Investors may in their discretion
arrange for the purchase of such Notes by other persons (including such
non-Defaulting Investors on a pro rata basis) on the terms contained in this
Commitment Agreement. As used in this Commitment Agreement, the term “Investor”
includes, for all purposes of this Commitment Agreement unless the context
otherwise requires, any person not listed in Schedule 1(h) hereto that, pursuant
to this Section 24, purchases the Unsubscribed Notes that a Defaulting Investor
agreed, but failed, to purchase. Nothing contained herein shall relieve a
Defaulting Investor of any liability it may have to the Company or any
non-Defaulting Investor for damages caused by its default.

25. Effectiveness. The effectiveness of this Commitment Agreement and its
enforceability against any party hereto is conditioned upon the entry of an
order by the U.S. Bankruptcy Court and the Canadian Court approving the
Termination Payment and Transaction Expenses in form and substance reasonably
acceptable to the Majority Investors; provided, however, if such order contains
any modifications to the material economic terms set forth herein,
such modifications must be approved by Supermajority Investors before
this Commitment Agreement is enforceable against the Investors.

 

31



--------------------------------------------------------------------------------

26. Commitment Agreement Controls. In the event of any inconsistency between
this Commitment Agreement, the Plans and the Disclosure Documents, this
Commitment Agreement shall control.

27. Definitions.

(a) “Amount” means the lesser of (a) $500,000,000 and (b) the sum of
(i) $325,000,000 plus (ii) $1,400,000,000, less the sum of (x) the Company’s
Available Cash as of the Effective Date plus (y) the aggregate principal amount
of loans outstanding under the term indebtedness outstanding under the Exit
Financing Facilities or other available facilities at such time, less (in each
case of (a) and (b)) the amount of Liquidity at the Effective Date in excess of
$600,000,000.

(b) “Applicable Law” means (x) any applicable constitutions, treaties, statutes,
laws (including the common law), rules, regulations, ordinances, codes or orders
of any Governmental Entity or (y) any applicable orders, decisions, injunctions,
judgments, awards and decrees of any Governmental Entity.

(c) “Available Cash” means all unrestricted cash and cash equivalents of the
Company on a consolidated basis immediately prior to consummation of
transactions contemplated hereby, but excluding all cash held by
non-wholly-owned entities and by Bowater-Korea Limited.

(d) “Backstop Shares” means the Common Shares comprising each Investor’s portion
of the Backstop Payment.

(e) “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101
et seq., as amended from time to time.

(f) “Business Day” means any day other than a Saturday, Sunday, “legal holiday”
as such term is defined in Rule 9006(a) of the U.S. Federal Rules of Bankruptcy
Procedure or non-judicial day as such term is defined in Article 6 of the Quebec
Code of Civil Procedure.

(g) “Canadian Orders” means, collectively, (i) any order entered by the Canadian
Court in respect of the Termination Payment and the reimbursement of Transaction
Expenses, (ii) any order entered by the Canadian Court in respect of this
Commitment Agreement, (iii) the Circular Order and (iv) the Sanction Order.

(h) “Commission” means the U.S. Securities and Exchange Commission.

(i) “Conversion Shares” means the Common Shares issuable upon conversion of the
Notes.

(j) “Enforceability Exceptions” means bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or fraudulent conveyance and similar laws
relating to or affecting creditors generally or by general equity principles,
including without limitation, concepts of materiality, reasonableness, good
faith and fair dealing

 

32



--------------------------------------------------------------------------------

(regardless of whether considered in a proceeding in equity or at law) and
except as rights to indemnity may be limited by applicable U.S. and Canadian
federal or national and state, provincial or territorial securities laws and
principles of public policy.

(k) “Escrow Date” means three (3) Business Days prior to the date reasonably
anticipated by the Company to be the Effective Date, which shall be five (5) or
more days after the Determination Date.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Governmental Entity” means any court, administrative agency or commission
or other governmental authority or instrumentality, domestic or foreign.

(n) “Holdco” means a new holding company that may be created by the Company to
serve as the parent corporation and holding company subsidiaries of the Company
incorporated either under the laws of the United States or Canada, as determined
by the Company in its sole discretion.

(o) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

(p) “Indenture” means the indenture related to the Notes.

(q) “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(r) “Liquidity” as of any time, means the sum of (i) Available Cash, plus
(ii) all amounts available to be drawn (excluding the amount of any letters of
credit expected to be incurred in connection with the Effective Date as
contemplated by the Plans) under the Exit Financing Facilities or other
available facilities at such time, plus (iii) at the Company’s written election,
up to the amount of expected net proceeds from asset sales not yet closed at
such time but subject to one or more executed agreements for the sale, transfer
or other disposition of such assets.

(s) “Majority Investors” means Investors representing in the aggregate 50% or
more of the Backstop Commitment at such time.

(t) “Material Adverse Effect” means any change, effect, event, occurrence or
development which, individually or in the aggregate, (i) is or would reasonably
be expected to be materially adverse to the business, assets, financial
condition, liabilities or results of operations of the Company and its
Subsidiaries taken as a whole; provided, that none of the following shall be
deemed, either alone or in combination, to constitute, and none of the following
shall be taken into account in determining whether something has had or would
reasonably be expected to have a Material Adverse Effect: (a) any change,
effect, event, occurrence or development in the financial, securities or capital
markets, political or regulatory conditions, or the economy or business
conditions in general; (b) any change, effect, event, occurrence or development
in the industries in which the Company or any of its Subsidiaries operates in
general; (c) any change, effect, occurrence

 

33



--------------------------------------------------------------------------------

or development resulting from or relating to the negotiation, execution,
delivery, public announcement or existence of, performance of obligations under,
or compliance with, this Commitment Agreement or the transactions contemplated
hereby, the Rights Offering, the Plans or the Plan Support Agreement; (d) any
change in the demand or pricing for paper, pulp or wood products; (e) any
change, effect, event, occurrence or development in the currency markets or
currency fluctuations generally, including, without limitation, any change in
the exchange rate between the Canadian and U.S. dollars; (f) any change, effect,
event, occurrence or development resulting from or relating to any change in the
market price of crude oil, natural gas or related hydrocarbons or other sources
of energy or the market prices of other raw materials used by the Company or any
of its Subsidiaries; (g) force majeure events; (h) changes in interest rates;
(i) any loss of a material customer, supplier, employee or executive; (j) any
changes in any law after the date hereof or the interpretation or enforcement
thereof; (k) any act of war, armed hostilities or terrorism; (l) any changes in
generally accepted accounting principles in the United States or Canada or
accounting principles or the interpretation or enforcement thereof; (m) any
failure, in and of itself, of the Company or any of its Subsidiaries to meet,
with respect to any period or periods, any internal or industry analyst
projections, forecasts, estimates of earnings or revenues, or business plans (it
being understood and agreed that the facts and circumstances giving rise to or
contributing to such failure may by taken into account in determining whether a
Material Adverse Effect has occurred); (n) any effect resulting from any act or
omission of the Company taken with the prior written consent of the Majority
Investors; or (o) any effect resulting from the filing of the cases with the
Courts; provided, further, that, with respect to clauses (a), (b), (d), (e) and
(f) such change, effect, event, occurrence or development does not
disproportionately impact the Company compared to other companies operating in
the principal industries and geographic areas in which the Company and its
Subsidiaries operate; or (ii) is or would reasonably be expected to impair in
any material respect the ability of the Company to consummate the transactions
contemplated by, or to perform its obligations under, this Commitment Agreement
or the Plans.

(u) “Monitor” means Ernst & Young Inc. or any successor thereto appointed in
accordance with any order of the Canadian Court.

(v) “Necessary Bankruptcy Process” means, collectively, entry of the U.S. Court
Orders, entry of the Canadian Orders and the expiration, or waiver by Courts of,
the applicable Stay Periods.

(w) “Outside Date” means the date that is later to occur of (i) October 15, 2010
and (ii) the date that is the earlier to occur of (x) December 31, 2010 and
(y) the latest date on which any of the Company’s commitments for Exit Financing
Facilities are scheduled to expire, so long as the Company’s commitments for the
Exit Financing Facilities are in form and substance reasonably acceptable to
Majority Investors.

(x) “Securities” means the Notes, the Conversion Shares and the Backstop Shares.

(y) “Securities Act” means the Securities Act of 1933, as amended.

 

34



--------------------------------------------------------------------------------

(z) “Stay Period” means each of (i) the 14-day period set forth in Rules 6004(h)
and 3020(e) of the U.S. Federal Rules of Bankruptcy Procedure in respect of each
of the U.S. Court Orders and (ii) the period for seeking leave to appeal in
respect of each of the Canadian Orders.

(aa) “Subscription Agent” means EPIQ Bankruptcy Services, LLC.

(bb) “Subsidiary” means as to any person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such person.

(cc) “Supermajority Investors” means Investors representing in the aggregate 66
2/3% or more of the Backstop Commitment at such time.

(dd) “Transaction Documents” means, collectively, this Commitment Agreement, the
Notes, the Indenture and the Registration Rights Agreement.

(ee) “U.S. Court Orders” means, collectively, (i) the order entered by the U.S.
Bankruptcy Court approving the Termination Payment and the reimbursement of
Transaction Expenses, (ii) the order entered by the U.S. Bankruptcy Court
approving this Commitment Agreement, (iii) the Disclosure Statement Order and
(iv) the Confirmation Order.

 

35



--------------------------------------------------------------------------------

(ff) Other Defined Terms:

 

Term

   Section 1145 Cutback    1(l) Affected Unsecured Claims    CCAA Plan Approval
Date    2(d)(i) Backstop Agreement Motion    5(a)(i) Backstop Commitment    2(a)
Backstop Payment    2(c) Backstop Percentage    1(h) Bid Procedures    Preamble
Bowater DIP Agreement    2(d)(iv) Canadian Circular    Preamble Canadian
Commissions    3(g) Canadian Court    Preamble Canadian Securities Laws    3(g)
CCAA    Preamble CCAA Debtors    U.S. Plan CCAA Plan    Preamble Circular Order
   1(a) Claim    Plans Claims Officer    CCAA Plan Class 6 Claims    U.S. Plan
Commitment Agreement    Preamble Common Shares    Preamble Company    Preamble
Confirmation Order    U.S. Plan Conversion Price    Preamble Convertible Notes
Term Sheet    Preamble Courts    Preamble Credit Trading Group    6(e)
Defaulting Investor    24 Determination Date    1(f) Disclosure Documents   
Preamble Disclosure Document Orders    1(a) Disclosure Statement Date    1(a)
Disclosure Statement Order    1(a) Effective Date    U.S. Plan Eligible Claims
   Preamble Eligible Holder    Preamble Escrow Agent    1(d)(i)

Term

   Section Exchange Act Documents    3(g) Exit Financing Facilities    U.S. Plan
Expiration Time    1(c) Indemnified Person    10(a) Indemnifying Party    10(a)
Initial Rights Ratio    1(b) Investor(s)    Preamble Investor’s Commitment Notes
   1(h) Investor’s Unsubscribed Notes    2(a) Note Issuance    Preamble Notes   
Preamble Plan Support Agreement    5(h) Plans    Preamble Proceedings    10(b)
Purchase Notice    1(f) Purchase Price    1(b) Reduction Notice    1(e)
Registration Rights Agreement    5(e) Relevant Claims    6(e) Right    Preamble
Rights Entitlement Reduction    1(d)(ii) Rights Exercised    1(e) Rights
Exercise Form    1(a) Rights Offering    Preamble Rights Offering Record Date   
1(b) Sanction Order    CCAA Plan Satisfaction Notice    1(f) Solicitation Motion
   Preamble Subsequent Eligible Holder    1(d)(ii) Subsequent Rights Expiry Time
   1(d)(ii) Supplement Filing Date    U.S. Plan Termination Payment    2(d)
Transaction Expenses    2(e) Upfront Payment    1(b) Unsubscribed Notes   
Preamble U.S. Bankruptcy Court    Preamble U.S. Debtors    Preamble U.S.
Disclosure Statement    Preamble U.S. Plan    Preamble Voting Deadline   
U.S. Plan


[Signature Page Follows]

 

36



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof will constitute a binding agreement between us
and, subject to the approval of the U.S. Bankruptcy Court and the Monitor or the
Canadian Court, as the case may be, the Company.

 

      Very truly yours,

FAIRFAX FINANCIAL HOLDINGS LIMITED

 

    AVENUE CAPITAL MANAGEMENT II, L.P. Solely in its capacity as investment
adviser to Avenue Investments, L.P., Avenue Interantional Master, L.P., Avenue
Special Situations Fund V, L.P. and Avenue CDP-Global Opportunities Fund, L.P.
By:  

/s/ Paul Rivett

    Name:   Paul Rivett     Title:   Vice President and Chief Legal Officer    
Address:   95 Wellington Street West, Suite 800 Toronto, Ontario, M5J 2N7,
Canada           By:  

/s/ Sonia Gardner

      Name:   Sonia Gardner       Title:   General Partner       Address:  

535 Madison Avenue

NY, NY 10022

PAULSON CREDIT OPPORTUNITIES MASTER LTD.     BARCLAYS BANK PLC       By:  

/s/ Dan Crowley

By:  

/s/ Michael Waldorf

    Name:   Dan Crowley Name:   Michael Waldorf     Title:   Managing Director
Title:   Authorized Signatory     Address:   745 Seventh Avenue, Address:      
  New York, NY 10019

STEELHEAD NAVIGATOR MASTER, L.P.

By its Investment Manager, Steelhead Partners, LLC

    J.P. MORGAN SECURITIES INC.*, with respect to the Credit Trading group    
By:  

/s/ Daniel Shatz

By:  

/s/ J. Michael Johnston

    Name:   Daniel Shatz Name:   J. Michael Johnston     Title:   Vice President
Title:   Member     Address:   383 Madison Avenue Address:   1301 1st Avenue,
Suite 201, Seattle, WA 98101       New York, NY 10179 WHITEBOX ADVISORS, LLC    
  By:  

/s/ Mark Strefling

      Name:   Mark Strefling       Title:   CLO       Address:  

3033 Excelsior Blvd., STE 300

Minneapolis, MN 55416

     

Acknowledged and agreed

as of the date first set forth above:

 

ABITIBIBOWATER INC. By:  

/s/ William G. Harvey

Name:   William G. Harvey Title:   Executive Vice President and Chief Financial
Offier

 

* Addendum to Backstop Commitment Agreement.

Notwithstanding anything to the contrary in this Backstop Commitment Agreement,
this Agreement applies only to the Credit Trading group of J.P. Morgan
Securities, Inc. (the “Credit Trading Group”) and its holdings of and position
in the Claims, including Eligible Claims. Accordingly, the term “Investor” and
“We” or “we” for all purposes of this Agreement mean and refer to only to the
Credit Trading Group. For the avoidance of doubt, this Agreement does not apply
to (i) any Claims, including Eligible Claims, securities, loans, other
obligations or any other interest in the U.S. Debtors or the CCAA Debtor that
may be held, acquired or sold by, or any activities, services or businesses
conducted or provided by, any other group or business unit within, or affiliate
of, J.P. Morgan Securities Inc., (ii) any credit facilities to which J.P. Morgan
Securities Inc. or any of its affiliates (“Morgan”) is a party in effect as of
the date hereof, (iii) any new credit facility, amendment to an existing credit
facility, or debt or other equity securities offering involving Morgan, (iv) any
direct or indirect principal activities undertaken by any Morgan entity engaged
in the venture capital, private equity or mezzanine businesses, or portfolio
companies in which they have investments, (v) any ordinary course sales and
trading activity or businesses engaged in providing private banking or
investment management services or (vii) any Claims, including Eligible Claims or
related claims that may be beneficially owned by non-affiliated clients of J.P.
Morgan Securities Inc. or any of its affiliates.

 



--------------------------------------------------------------------------------

Schedule 1(h) to Backstop Commitment Agreement

 

Investor Name

   Backstop Percentage
Percentage  allocation of Unsubscribed Notes,
Backstop Payment and Termination Payment     Maximum Backstop
Commitment

Fairfax Financial Holdings Limited

   22.00 %    $ 110,000,000

Avenue Capital Management II, L.P.

   22.00 %    $ 110,000,000

Paulson Credit Opportunities Master Ltd.

   22.00 %    $ 110,000,000

Barclays Bank plc

   20.00 %    $ 100,000,000

Steelhead Navigator Master, L.P.

   6.00 %    $ 30,000,000

J.P. Morgan Securities Inc.

   4.00 %    $ 20,000,000

Whitebox Advisors, LLC

   4.00 %    $ 20,000,000



--------------------------------------------------------------------------------

Exhibit A

U.S. Plan

(See Exhibit 99.1 to the current report on Form 8-K dated May 28, 2010)



--------------------------------------------------------------------------------

Exhibit B

CCAA Plan

(See Exhibit 99.2 to the current report on Form 8-K dated May 28, 2010)



--------------------------------------------------------------------------------

EXHIBIT C TO

BACKSTOP COMMITMENT AGREEMENT

ABITIBIBOWATER INC.

TERM SHEET FOR NEW CONVERTIBLE NOTES

All terms used and not defined herein shall have the meanings ascribed to them
in the Backstop Commitment Agreement. In the event of any inconsistency between
this Exhibit C and the Backstop Commitment Agreement, the Backstop Commitment
Agreement shall control.

Terms of New Notes

 

Issuer:

   AbitibiBowater Inc., a holding company incorporated under the laws of the
United States or Canada, as formed or reorganized pursuant to the Plans (the
“Company”).

Form of Offering:

   The Debtors will issue rights to purchase new notes (the “New Notes”) of the
Company (the “Rights”) to Eligible Holders of Eligible Claims against the
Debtors in connection with the Plans (the “Rights Offering”). The Rights
Offering terms are described in the Backstop Commitment Agreement.

Issue Amount:

  

New Notes (which collectively shall consist of §1145 Notes and Backstop Notes
(each as hereinafter defined)) to be issued in an amount (the “Amount”) not to
exceed the lesser of:

A) US$500 million; and

B) the sum of:

(i)     US$325 million; and

(ii)    US$1,400 million less the sum of the Available Cash (as defined below)
of the Company as of the Effective Date and aggregate principal amount of term
indebtedness outstanding under the Exit Financing Facilities (as described in
the Plans) and any other available facilities at such time.

 

The Amount is subject to further reduction by the amount of Liquidity (as
defined below) of the Company at the Effective Date in excess of $600 million.
Any such reduction will be made as provided by the Backstop Commitment
Agreement. Available Cash and Liquidity shall have the meaning set forth in the
Backstop Commitment Agreement.

Purchase Price:

   100% of the principal amount.

 



--------------------------------------------------------------------------------

Upfront Payment:

   The Company will pay to each Eligible Holder that subscribes to Rights to
purchase New Notes an amount equal to 4% of the aggregate principal amount of
such New Notes on the Effective Date, upon issuance of the New Notes.

Coupon:

  

10%, payable semi-annually in arrears commencing on the date that is six months
after the Closing Date, computed on the basis of a 360-day year composed of
twelve 30-day months.

 

Subject to any required regulatory approval and provided no event of default has
occurred and is continuing, with respect to any interest period, the Company
shall have the option to pay half (i.e., 5%) of such interest by issuing
additional New Notes (“PIK Notes”), provided that if the Company so elects to
pay half of the coupon in PIK Notes, the portion of the coupon so payable with
respect to such interest period shall be 6% rather than the 5% that would have
been payable by the Company had it paid in cash.

Use of Proceeds:

   The proceeds from the issuance and sale of the New Notes shall be used to
fund the Debtors’ cash needs in connection with consummation of the Plans.

Closing Date:

   The date of the consummation of the Plans in form and substance reasonably
acceptable to the Investors and consistent with the Backstop Commitment
Agreement, and this New Notes Term Sheet (the “Closing”), which date shall be
the later to occur of (A) October 15, 2010 and (B) the date that is the earlier
to occur of (x) December 31, 2010 and (y) the latest date on which any of the
Company’s commitments for Exit Financing Facilities are scheduled to expire so
long as the Company’s commitments for the Exit Financing Facilities are
acceptable to Majority Investors (as defined in the Backstop Commitment
Agreement).

Investors:

  

The Company shall offer New Notes to the Eligible Holders (such New Notes being
collectively referred to as the “§1145 Notes”), with each of the Eligible
Holders entitled to purchase the New Notes (such purchasing Eligible Holders,
collectively, the “New Notes Investors”) on the terms set forth in the Backstop
Commitment Agreement.

 

The Investors shall enter into agreement(s) to subscribe, in accordance with
Schedule 1(h) to the Backstop Commitment Agreement, for any portion of the New
Notes not subscribed for by the Eligible Holders (the “Backstop Notes”). As
consideration for their commitment to subscribe for such Backstop Notes, the
Investors shall be entitled to receive the payments as set forth in, and in
accordance with the terms of, the Backstop Commitment Agreement.

Exemptions /Transfer:

   The issuance of Rights to the creditors and the exercise of the Rights are
intended to be exempt from registration under the Securities Act pursuant to
Section 1145 of the Bankruptcy Code and exempt from any prospectus requirement
under corresponding Canadian securities laws exemptions.

 

2



--------------------------------------------------------------------------------

  

The amount of New Rights that each Eligible Holder may subscribe for in the
Rights Offering may be decreased by the Issuer to the extent required to allow
the Rights Offering to be exempt from registration under the Securities Act
pursuant to Section 1145 of the Bankruptcy Code.

 

After the consummation of the Rights Offering, subject to applicable securities
laws, the New Notes Investors and their respective permitted transferees shall
have the right to transfer freely the §1145 Notes or the Common Shares received
upon conversion of the §1145 Notes at any time.

 

The issuance of Backstop Notes to the Investors pursuant to the Backstop
Commitment Agreement is intended to be exempt from Securities Act registration
under Section 4(2) of the Securities Act and exempt from any prospectus
requirement under Canadian securities laws. After consummation of the Rights
Offering, the Backstop Notes may not be offered or sold except pursuant to an
exemption from the registration requirements of the Securities Act or any
applicable state laws or pursuant to a registration statement.

Denomination:

   New Notes shall be issued in a minimum denomination of US$1.00 per New Note
(and integral multiples thereof).

Conversion Price:

  

The New Notes shall be convertible as described below into the common stock, par
value $0.001 per share, of the Company (the “Common Shares”) at the Conversion
Price.

 

The “Conversion Price” shall equal (x) $1,800 million (plus any consideration to
be received upon issuance of Common Shares outstanding on a fully-diluted basis
on the Effective Date after giving effect to the consummation of the Plans,
other than Common Shares issuable upon conversion of the New Notes and any
Common Shares issued as part of the backstop payment described below) divided by
(y) the number of Common Shares outstanding on a fully diluted basis on the
Effective Date after giving effect to the consummation of the Plans, other than
Common Shares issuable upon conversion of the New Notes and any Common Shares
issued as part of the backstop payment described below, the issuance of which
would be anti-dilutive as of the Effective Date.

Maturity Date:

   The New Notes will mature seven (7) years from the date of Closing (the
“Issue Date”).

Guarantees:

   The New Notes will be guaranteed by the wholly-owned U.S. subsidiaries of the
Company (the “Guarantees”).

 

3



--------------------------------------------------------------------------------

Ranking:

   The New Notes and the Guarantees shall be subordinated in right of payment to
the Company’s and the Guarantors’ obligations under the Company’s Exit Financing
Facilities, which may include unsecured financings (or replacements or
refinancings thereof), and any other unsecured or secured senior debt in an
amount not to exceed $200 million in the aggregate. Except as provided in the
preceding sentence, the New Notes and the Guarantees shall be pari passu in
right of payment with all senior unsecured obligations of the Company or the
relevant Guarantor.

Conversion Rights:

  

The New Notes will be convertible at the option of the holder (i) in the event
of a redemption at the option of the Company, and otherwise, (ii) after the
6-month period following the Issue Date, and in each case, prior to the close of
business on the earlier of the Maturity Date and the last business day
immediately preceding any date fixed for redemption, into a number of Common
Shares based on the Conversion Price, as adjusted from time to time. Holders of
the Backstop Notes will receive restricted Common Shares under U.S. securities
laws upon conversion of the Backstop Notes and will not be able to convert
unless they are eligible to receive the Common Shares in accordance with
applicable law.

 

Upon conversion, holders of New Notes will receive a separate payment for
accrued and unpaid interest to, but excluding, the date of conversion, except as
described below.

 

If New Notes are converted after a regular record date for the payment of
interest, holders of record of such New Notes will receive all of the interest
payable on such New Notes on the corresponding interest payment date
notwithstanding the conversion. New Notes, upon surrender for conversion during
the period beginning after any record date to the immediately following interest
payment date, must be accompanied by funds equal to the amount of interest that
would accrue from the date of conversion to, but excluding, the interest payment
date, unless (i) such New Notes have been called for redemption by the Company
or (ii) such interest payment date is the maturity date of the New Notes.

Conversion Adjustments:

  

The indenture will provide for the adjustment of the Conversion Price in certain
events including, without limitation,

 

(i) the subdivision or consolidation of the outstanding Common Shares;

 

(ii) the issue of Common Shares or securities convertible into Common Shares by
way of stock dividend or other distribution;

 

(iii) the issue of rights, options or warrants with an exercise period of less
than 60 days to all of the holders of Common Shares entitling them to acquire
Common Shares or other securities convertible into Common Shares at less than
95% of the then market price;

 

(iv) the distribution to all holders of Common Shares of any other securities or
assets (including through a spin-off);

 

4



--------------------------------------------------------------------------------

  

(v) the payment to all holders of Common Shares in respect of an issuer tender
offer or exchange offer for Common Shares by the Company to the extent that the
market value of the payment exceeds the then market price of the Common Shares
on the date of expiry of the bid; and

 

(vi) the payment of cash dividends that exceed ordinary-course periodic
dividends on the Common Shares.

Redemption:

  

Mandatory: In the event of an Asset Sale (to be defined) with more than $100
million of net cash proceeds from such Asset Sale, occurring within six months
after the Issue Date, the Company shall apply the net cash proceeds from such
Asset Sale to redeem New Notes at a price equal to 105% of the par value of the
New Notes, plus accrued and unpaid interest to the redemption date; provided
that (i) in the case of each such Asset Sale, the Company has minimum Liquidity,
after giving effect to such Asset Sale and application of the net cash proceeds
thereof, of at least $600 million, and (ii) the Company is permitted to make
such redemption by the agreements governing its outstanding indebtedness, which
the Company will use commercially reasonable efforts to permit such redemption,
subject to compliance with the foregoing liquidity requirement.

 

Optional: During the period commencing on the 61st day following the Issue Date
and ending on the first interest payment date, if US$100 million or less of the
New Notes are outstanding, the Company may, from time to time, optionally redeem
such New Notes at a price of 105% of the par value of the New Notes, plus
accrued and unpaid interest to the redemption date. Otherwise, three-year
non-call, callable at the greater of Market and 110% of par in year 4, 112% of
par in year 5, 115% of par in year 6 and par thereafter, in each case, plus
accrued and unpaid interest to the redemption date.

 

“Market” means a value to be determined by the Board, which will retain a
nationally recognized investment bank to make a reasonable determination of
market value, which will assume, among other factors, a 35% volatility and a
market price for the Common Share based on the trailing 20-day VWAP on the
Primary Trading Market immediately prior to the date of the notice of the call.

Fundamental Change:

  

Upon a Fundamental Change (as defined below), holders of the New Notes will have
the right to require the Company to repurchase their New Notes, in whole or in
part, at a price equal to the accreted value of the principal amount of the New
Notes based on the original issue price (less the Upfront Payment) plus accrued
and unpaid interest thereon to such repurchase date.

 

A “Fundamental Change” shall mean the occurrence of any of the following: (i)
the acquisition of 50% or more of the Common Shares by any person or group, (ii)
a merger, sale of all or substantially all of the Company’s assets, share
exchange or recapitalization the result of which less than 50% of common equity
of the continuing entity is held by holders

 

5



--------------------------------------------------------------------------------

   of the common equity of the Company immediately prior to such transaction,
(iii) a majority of directors cease to be “continuing directors” as customarily
defined, (iv) stockholders of the Company approve a plan of liquidation or
dissolution of the Company, or (v) after the Common Shares are listed, they
cease to be listed, provided, however, a Fundamental Change under clause (i) or
(ii) shall not be deemed to have occurred if at least 90% of the consideration
received or to be received by holders of Common Shares, excluding cash payments
for fractional shares, in connection with the transaction or transactions
constituting the Fundamental Change consists of shares of common stock, American
Depositary Receipts, American Depositary Shares (or other similar instruments)
traded on a national securities exchange in the United States or Canada or which
will be so traded or quoted when issued or exchanged in connection with a
Fundamental Change (these securities being referred to as “Publicly Traded
Securities”) and as a result of this transaction or transactions the debentures
become convertible into such Publicly Traded Securities, excluding cash payments
for fractional shares.

Covenants; Events of

Default:

  

Will contain a customary SEC and Canadian Commission reporting covenant.

  

Will contain events of default customary for market converts. Will permit the
Company to elect that the sole remedy for a default caused by a failure to
comply with the reporting covenant be the payment of additional interest on the
Notes for up to 180 days, rather than acceleration.

Registration Rights for the

Backstop Notes:

  

With respect to the Backstop Notes and the Common Shares issuable upon
conversion thereof, the Company will:

 

•   file with SEC within 30 days after the earlier of (i) the date the Company
becomes S-3 eligible (and has filed the information required by Part III of Form
10-K) and (ii) April 30, 2011, and

 

•   use commercially reasonable efforts to cause to become effective within 75
days after the earlier of (i) the date the Company becomes S-3 eligible (and has
filed the information required by Part III of Form 10-K) and (ii) April 30,
2011,

 

a shelf registration statement with respect to the resale of the Backstop Notes
and the underlying Common Shares upon conversion of the Backstop Notes.

 

If the Company fails to file such shelf registration statement or register the
Backstop Notes and the underlying Common Shares upon conversion of the Backstop
Notes by the dates set forth above, the Company will be required to pay
additional interest of 0.25% per annum to the holders of the Backstop Notes
until such time as the registration statement becomes effective.

 

The Company will keep the registration statement effective until the date that
is two years from the date of effectiveness of the registration statement.

 

6



--------------------------------------------------------------------------------

Documentation and Listing:

  

The terms of the indenture, the form of New Notes, and other applicable
documentation related to the New Notes are to be proposed by and in form and
substance reasonably satisfactory to the Company and the Investors.

 

Company will make an application to list the Common Shares to be issued pursuant
to the Plans and upon conversion or otherwise on (i) either the NASDAQ or the
NYSE and (ii) the TSX.

Choice of Law:

   New York.

Backstop Payment:

   If as of the Effective Date the Backstop Commitment Agreement has not been
terminated, the Backstop Payment shall be paid on the Effective Date in an
amount equal to the greater of (x) $15 million (payable in cash) and (y) 6% of
the Amount (50% paid in cash and 50% in the form of Common Shares, based on the
Conversion Price).

Termination Payment:

   For termination after the date on which the Bankruptcy Court approves the
Termination Payment but on or before the date on which the Bankruptcy Court or
the Canadian Court approves the Backstop Commitment Agreement or an alternative
transaction (such date, the “Approval Date”), the Termination Payment shall be
an amount (not to be less than $7.5 million) equal to the lesser of (x) $15
million and (y) 5% of the capital raised in the alternative transaction. For
termination after the Approval Date but on or before October 15, 2010, the
Termination Payment shall be $15 million. For termination after October 15,
2010, the Termination Payment shall be an amount equal to the greater of (x) $15
million and (y) 6% of the Amount as in effect as of October 15, 2010 (payable in
cash). In each case, the Termination Payment shall be payable upon consummation
of the Plans or, if applicable, consummation of the alternative transaction.
Additional conditions to payment of the Termination Payment shall be specified
in the Backstop Commitment Agreement.

 

7



--------------------------------------------------------------------------------

Exhibit D

Plan Support Agreement



--------------------------------------------------------------------------------

EXHIBIT D TO

BACKSTOP COMMITMENT AGREEMENT

FORM OF PLAN SUPPORT AGREEMENT

This PLAN SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
July    , 2010 by and between the following parties:

(a) The undersigned unsecured noteholder, subject to the addendum set forth on
the signature page hereto, if applicable, (the “Undersigned Holder” and
collectively, with the unsecured noteholders who have executed similar
agreements with the Company (as defined below), each a “Plan Support Party” and
collectively, the “Plan Support Parties”); and

(b) AbitibiBowater Inc., a Delaware corporation (“ABH” or the “Company”, each of
the Undersigned Holder and the Company, a “Party”, and collectively, the
“Parties”).

RECITALS

WHEREAS, on April 16, 2009 (the “Petition Date”), ABH and certain of its
subsidiaries (collectively, with certain additional subsidiaries that filed on
December 21, 2009, the “Chapter 11 Debtors”) commenced voluntary cases by filing
petitions under chapter 11 of title 11 of the United States Code 11 U.S.C. §§
101-1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “U.S. Court”);

WHEREAS, on April 17, 2009, certain Chapter 11 Debtors and non-Debtor
subsidiaries of ABH (collectively, the “CCAA Debtors” and, together with the
Chapter 11 Debtors, the “Debtors”) applied for protection from their creditors
under the Companies’ Creditors Arrangement Act (Canada), R.S.C. 1985, c. C-36,
as amended (the “CCAA”) in the Quebec Superior Court, Commercial Division, for
the Judicial District of Montreal, Canada (the “Canadian Court” and, together
with the U.S. Court, the “Bankruptcy Courts”);

WHEREAS, each Undersigned Holder is the holder of claims, as defined in the
Bankruptcy Code or the CCAA against certain of the Debtors (whether or not
asserted) arising prior to the Petition Date (collectively, the “ABH Claims”);

WHEREAS, the Parties have negotiated in good faith regarding, and now desire to
implement, a financial restructuring (the “Restructuring”) of the Company on the
terms and conditions set forth in the Debtors’ First Amended Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code, dated May 24, 2010,
attached hereto as Exhibit 1 (such plan, as the same may be amended,
supplemented or modified from time to time in accordance with the terms hereof,
and in form and substance reasonably acceptable to the Majority Support
Parties1, the “U.S. Plan”) and the First Amended Plan of Reorganization and
Compromise of AbitibiBowater Inc. and Certain of its Subsidiaries under the
CCAA, dated May 24, 2010, attached hereto as Exhibit 2 (such plan, as the same
may be amended, supplemented or modified from time to time in accordance with
the terms hereof, and in form and substance reasonably acceptable to the
Majority Support Parties, the “CCAA Plan” and, together with the U.S. Plan, the
“Plans”);2

 

 

1

“Majority Support Parties” shall mean Plan Support Parties representing 50% or
more of the aggregate face value of the Note Claims of the Plan Support Parties,
at the time the relevant determination is made.

2

Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the U.S. Plan.



--------------------------------------------------------------------------------

WHEREAS, on July [7], 2010, the U.S. Court entered an order approving a
disclosure statement for the U.S. Plan (such disclosure statement, as the same
may be amended, supplemented or modified from time to time in a manner
consistent with the U.S. Plan, the “Disclosure Statement”);

WHEREAS, on July [    ], 2010, the Canadian Court entered an order approving the
mailing of the information circular statement for the CCAA Plan (such
information circular, as the same may be amended, supplemented or modified from
time to time in a manner consistent with the CCAA Plan, the “Information
Circular”) and procedures for voting on the CCAA Plan and holding creditor
meetings in connection with the CCAA Plan (the “Circular Order”);

WHEREAS, in connection with the transactions contemplated by the Plans, the
Company, certain Plan Support Parties and certain other parties (each, an “Other
Investor”) have entered into that certain Backstop Commitment Agreement, dated
May 24, 2010 (such agreement, as the same may be amended, supplemented or
modified in accordance with the terms therein, the “Commitment Agreement”);

WHEREAS, on June [22], 2010, the U.S. Court entered an order approving the
Company’s entry into the Commitment Agreement;

WHEREAS, on June [22], 2010, the Canadian Court issued an order approving the
Company’s entry into the Commitment Agreement;

WHEREAS, the Parties have engaged in good faith negotiations with the objective
of reaching an agreement with regard to the treatment of the ABH Claims under
the Plans;

WHEREAS, each Party has reviewed, or has had the opportunity to review, this
Agreement and the Plans with the assistance of professional legal advisors of
its own choosing;

WHEREAS, the Company desires to obtain the commitment of the Undersigned Holder
to support and vote to accept the Plans,3 subject to the terms and conditions
set forth herein to which the Undersigned Holder is party; and

WHEREAS, subject to the execution of definitive documentation and appropriate
approvals by the Bankruptcy Courts of the Plans, the following sets forth the
agreement between the Parties concerning their respective obligations.

 

 

3

Any reference to “Plans” in this Agreement shall refer to both the U.S. Plan and
the CCAA Plan or either of those Plans, as applicable.

 

2



--------------------------------------------------------------------------------

AGREEMENT

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

1. Effectuating the Restructuring.

To implement the Plans, the Parties have agreed, on the terms and conditions set
forth herein, that the Company shall use its commercially reasonable efforts to:

 

  (a) solicit the requisite acceptances of the U.S. Plan in accordance with
section 1125 of the Bankruptcy Code;

 

  (b) seek confirmation of the U.S. Plan as expeditiously as practicable under
the Bankruptcy Code, including under section 1129(b) thereof, the Federal Rules
of Bankruptcy Procedure and the U.S. Court’s local rules;

 

  (c) solicit the requisite acceptances of the CCAA Plan in accordance with the
CCAA;

 

  (d) seek issuance of a sanction order with respect to the CCAA Plan as
expeditiously as practicable under the CCAA and any applicable rules and
guidelines; and

 

  (e) consummate the Plans.

Without limiting any other provision hereof, the Company hereby agrees to
negotiate in good faith each of the definitive agreements and documents
referenced herein, including the Plan, the Disclosure Statement, the Information
Circular and the Commitment Agreement, or reasonably necessary or desirable to
effectuate the transactions in connection with the Restructuring.

2. Commitments of the Undersigned Holder Under this Agreement.

(a) Voting by Undersigned Holder.

As long as a Termination Event (as defined in Section 9(a) hereof) has not
occurred, or has occurred but has been duly waived (or, in the case of a breach
under Section 9(a)(xi) hereof, cured) in accordance with the terms hereof, the
Undersigned Holder agrees for itself and on behalf of the accounts within its
control that, so long as it is the legal owner and beneficial owner with power
and/or authority to bind any ABH Claims and vote on a plan of reorganization or
plan of arrangement which comports with the definition of the Plans in this
Agreement, following receipt of the Disclosure Statement and the Information
Circular and other related solicitation materials approved by the Bankruptcy
Courts, it shall be bound to, and will, timely vote its ABH Claims (and not
revoke or withdraw its vote) in favor of the Plans. Notwithstanding anything to
the contrary contained herein, separate and distinct client accounts maintained
and any ABH Claims held by affiliates not controlled by the Undersigned Holder
shall not be affected by this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Support of Plans.

As long as a Termination Event has not occurred, or has occurred but has been
duly waived (or, in the case of a breach under Section 9(a)(xi) hereof, cured)
in accordance with the terms hereof, the Undersigned Holder, agrees for itself
and on behalf of the accounts within its control that, so that, so long as it
remains the legal owner and beneficial owner with power and/or authority to bind
any ABH Claims it will:

 

  i. from and after the date hereof, not directly or indirectly seek, solicit,
support or vote in favor of any other plan, sale, proposal or offer of
dissolution, winding up, liquidation, reorganization, merger or restructuring of
any Chapter 11 Debtor or any CCAA Debtor that could reasonably be expected to
prevent, delay or impede the Restructuring of the Chapter 11 Debtors or CCAA
Debtors in accordance with the Plans; provided, however, that separate and
distinct client accounts maintained and any ABH Claims held by affiliates not
controlled by the Undersigned Holder shall not be affected by this subsection
2(b)(i);

 

  ii. permit disclosure of the contents of this Agreement; provided, however,
that the Company’s ability to disclose the contents of this Agreement are
subject to Section 11(m) hereof; provided, further however, that separate and
distinct client accounts maintained and any ABH Claims held by affiliates not
controlled by the Undersigned Holder shall not be affected by this subsection
2(b)(ii);

 

  iii. not object to or otherwise commence any proceeding opposing any of the
terms of this Agreement, the Disclosure Statement, the Information Circular, the
Plans or the Commitment Agreement, except to the extent that the terms contained
therein are inconsistent with the Plans;

 

  iv. not take any action, including, without limitation, initiate any legal
proceeding, that is inconsistent with, or that could reasonably be expected to
prevent, delay or impede confirmation or consummation of the Plans; and

 

  v. use its commercially reasonable efforts to work with the Company to meet
the deadlines set forth in Sections 3(b) and 9(a) hereof.  

Notwithstanding the foregoing, nothing in this Agreement shall be construed as
to prohibit any Plan Support Party from appearing as a party-in-interest in any
matter to be adjudicated in the cases of the Chapter 11 Debtors or the cases of
the CCAA Debtors, including, but not limited to asserting any claims,
counterclaims, or defenses, so long as such appearance and the positions
advocated in connection therewith are consistent with the Plans, the Disclosure
Statement or the Information Circular and are not for the purpose of hindering,
delaying or preventing the confirmation or consummation of the Plans and the
Restructuring contemplated thereby.

 

4



--------------------------------------------------------------------------------

(c) Transfer (as defined below) of Claims, Interests and Securities.

The Undersigned Holder hereby agrees, until this Agreement shall have
terminated, not to (i) sell, assign, transfer, pledge or otherwise dispose of,
directly or indirectly (each such disposition, a “Transfer”), all or any of its
ABH Claims, including any voting rights associated with such ABH Claims, or
(ii) grant any proxies, deposit any of its ABH Claims into a voting trust or
enter into a voting agreement with respect to any of its ABH Claims, unless, in
each case, the counterparty thereof either is a Plan Support Party or agrees for
the benefit of the Parties (a) to be bound by all of the terms of this Agreement
and (b) to assume the rights and obligations of the Undersigned Holder under
this Agreement, by executing the Joinder attached hereto as Exhibit 3, a copy of
which shall be provided to the Company (each such transferee becoming, upon the
Transfer, an Undersigned Holder hereunder) promptly, but in any event within
three (3) business days after the Transfer. By its acknowledgement of written
notice of the relevant Transfer, or five (5) business days after a copy of any
Joinder is provided to the Company, the Company shall be deemed to have
acknowledged that its obligations to the Undersigned Holder hereunder shall be
deemed to constitute obligations in favor of the relevant transferee as an
Undersigned Holder hereunder. Any Transfer of any ABH Claim that does not comply
with the procedure set forth in the first sentence of this Subsection 2(c) shall
be deemed void ab initio. With respect to the Note Claims (as defined below)
held by the relevant transferee upon consummation of a Transfer, such transferee
is deemed to make all of the representations and warranties of the Undersigned
Holder set forth in Section 2(e) and Section 4 of this Agreement to the Company;
provided, however, the restrictions contained in this subsection 2(c) do not
apply to transactions in the Undersigned Holder’s ordinary course broker-dealer
business, unless such broker-dealer business acquired an ABH Claim from a Plan
Support Party or sold an ABH Claim to a Plan Support Party.

(d) Further Acquisition of ABH Claims.

This Agreement shall in no way be construed to preclude the Undersigned Holder
or any of its respective subsidiaries from acquiring additional ABH Claims;
provided that any such additional ABH Claims acquired by the Undersigned Holder
shall automatically be deemed to be subject to the terms of this Agreement and,
to the extent that the Undersigned Holder acquires additional Note Claims
(defined below), the representations set forth in Section 2(e) hereof shall be
deemed to have been made with respect to any such Note Claims acquired after the
date hereof. Upon the request of the Company, the Undersigned Holder shall,
within five (5) business days of such request, provide the Company with an
updated list of all ABH Claims that it holds at that time, subject to any
applicable confidentiality restrictions and applicable law; provided, however,
the restrictions contained in this subsection 2(d) do not apply to transactions
in the Undersigned Holder’s ordinary course broker-dealer business, unless such
broker-dealer business acquired an ABH Claim from a Plan Support Party or sold
an ABH Claim to a Plan Support Party.

 

5



--------------------------------------------------------------------------------

(e) Representation of the Undersigned Holder’s Holdings.

The Undersigned Holder represents that, as of the date hereof:

 

  i. it is the legal owner, beneficial owner (directly or indirectly) and/or the
nominee, investment manager or advisor for the legal or beneficial holders of
such ABH Claims set forth on its respective signature page that are Claims in
Class 6 of the U.S. Plan and Claims in the Affected Unsecured Creditor Classes
of the CCAA Plan (collectively, the “Note Claims”);

 

  ii. there are no Note Claims of which it is the legal owner, beneficial owner
and/or investment manager or advisor for the legal or beneficial owner that are
not listed on its respective signature page unless the Undersigned Holder does
not possess the full power to vote and dispose of such Note Claims;

 

  iii. other than pursuant to this Agreement, such Note Claims are free and
clear of any pledge, lien, security interest, charge, claim, equity, option,
proxy, voting restriction, right of first refusal or other limitation on
disposition or encumbrances of any kind, that would adversely affect in any way
the Undersigned Holder’s performance of its obligations contained in this
Agreement at the time such obligations are required to be performed; and

 

  iv. it has full power to vote, dispose of and compromise the aggregate
principal amount of the Note Claims.

3. The Company’s Responsibilities.

(a) Other Support Agreements.

The Company represents and warrants that, if it has entered into (or
concurrently herewith is entering into) restructuring agreements, plan support
or lock-up agreements (collectively, the “Other Support Agreements”) with other
parties supporting the Plans (each, an “Other Support Agreement Party,” and
collectively, the “Other Support Agreement Parties”), the Other Support
Agreements are materially similar to this Agreement and, in any event, the terms
and conditions thereof do not have a material adverse affect on the Undersigned
Holder.

(b) Implementation of the Plans.

The Company shall use its commercially reasonable efforts to:

 

  i. effectuate and consummate the Restructuring on the terms described in the
Plans;

 

  ii.

obtain from the U.S. Court an order confirming the U.S. Plan, which order shall
be in form and substance materially consistent with the U.S. Plan and reasonably
acceptable to the Majority

 

6



--------------------------------------------------------------------------------

  Support Parties (the “Confirmation Order”) and cause the Confirmation Order to
be entered by the U.S. Court no later than October 15, 2010;

 

  iii. obtain from the Canadian Court an order sanctioning the CCAA Plan, which
order shall be in form and substance materially consistent with the CCAA Plan
and reasonably acceptable to the Majority Support Parties (the “Sanction Order”)
and cause the Sanction Order to be entered by the Canadian Court no later than
October 15, 2010;

 

  iv. cause the Effective Date of the U.S. Plan to occur no later than
October 29, 2010;

 

  v. cause the Implementation Date (as defined in the CCAA Plan) of the CCAA
Plan to occur no later than October 29, 2010; and

 

  vi. take no actions that are materially inconsistent with this Agreement, the
Commitment Agreement, or the Plans or the expeditious effectuation and
consummation of the Plans, or would discriminate unfairly as to creditors
holding Class 6 Claims under the U.S. Plan.

(c) Notification to the Plan Support Parties of Alternative Transaction.

If at any time the Company’s board of directors determines that it shall pursue
of an alternative transaction, sale, merger, consolidation, restructuring,
reorganization, disposition, liquidation or dissolution (each an “Alternative
Transaction”), the Company shall promptly notify the Plan Support Parties in
writing regarding such Alternative Transaction.

4. Mutual Representations and Warranties

The Undersigned Holder makes the following representations and warranties (as to
itself only) to the Company, and the Company makes the following representations
and warranties (as to itself and on behalf of each of its subsidiaries), in each
case, as of the date of this Agreement and each of which is a continuing
representation and warranty until the earlier of (i) the occurrence of a
Termination Event and (ii) the Effective Date or the Implementation Date (as
defined in the CCAA Plan), as applicable:

(a) Enforceability.

Subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code and
applicable Canadian law, this Agreement is a legal, valid and binding obligation
of the Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability or ruling
of the Bankruptcy Courts.

 

7



--------------------------------------------------------------------------------

(b) No Consent or Approval.

Except as expressly provided in this Agreement, no consent or approval is
required by any other entity in order for it to execute and deliver and to carry
out the provisions of this Agreement.

(c) Power and Authority.

It has and shall maintain all requisite power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement and the Plans.

(d) Authorization.

The execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part.

(e) No Conflicts.

The execution, delivery and performance of this Agreement does not: (i) violate
any provision of law, rule or regulations applicable to it; (ii) violate its
certificate of incorporation, bylaws or other organizational documents; or
(iii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it is a party.

(f) Corporate Standing.

Each Party is duly organized, validly existing, and in good standing under the
laws of the state or province of its organization, and has all requisite
corporate, partnership, or limited liability company power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement.

(g) Fiduciary Duty.

Each Party is not aware of any event that, due to any fiduciary or similar duty
to any other person, would prevent it from taking any action required of it
under this Agreement.

5. Supporting Noteholders/Cooperation.

Without limiting any other provision hereof, the Undersigned Holder hereby
agrees to (a) negotiate in good faith the definitive agreements and documents
reasonably necessary or desirable to implement the Restructuring, which shall
be, in all material respects, substantially in accordance with the terms and
conditions contained in the Plans and (b) act in good faith to support the
implementation and documentation of the Restructuring. Without limiting the
generality of the foregoing, the Company shall, except where it is not
reasonably practicable, provide draft copies of all motions or applications and
other documents related to the Plans and/or the Exit Financing Facilities that
the Company intends to file with the U.S. Court and/or the Canadian Court to
counsel designated by each Plan Support Party within (3) three business

 

8



--------------------------------------------------------------------------------

days prior to the date when the Company intends to file any such document and
shall consult in good faith with such counsel designated by each Plan Support
Party regarding the form and substance of any such proposed filing with the
Bankruptcy Courts.

6. No Waiver of Participation and Preservation of Rights.

If the transactions contemplated by the Plans are not consummated as provided
therein or if this Agreement is terminated, nothing shall be construed herein as
a waiver by any Party of any or all of such Party’s rights and the Parties
expressly reserve any and all of their respective rights and remedies under
applicable law and in equity.

7. Cooperation.

The Undersigned Holder will (a) negotiate in good faith regarding the definitive
documentation necessary to implement the Restructuring, which shall be, in all
material respects, substantially in accordance with the terms and conditions
contained in the Plans, and (b) act in good faith to support the implementation
and consummation of the Restructuring. The Company shall use commercially
reasonable efforts to keep the Plan Support Parties reasonably informed with
respect to the implementation and consummation of the Restructuring and all
material developments related thereto.

8. Acknowledgement.

This Agreement, the Plans and the transactions contemplated herein and therein
are the product of negotiations between the Parties and their respective
representatives. This Agreement is not and shall not be deemed to be a
solicitation of votes for the acceptance of a plan of reorganization for the
purposes of sections 1125 and 1126 of the Bankruptcy Code or a plan of
compromise for the purposes of the CCAA or otherwise. The Company will not
solicit acceptances of the Plans from the Undersigned Holder in any manner
inconsistent with the Bankruptcy Code, the CCAA or applicable nonbankruptcy law.
In addition, this Agreement does not constitute an offer to issue or sell
securities to any person, or the solicitation of an offer to acquire or buy
securities, in any jurisdiction where such offer or solicitation would be
unlawful.

9. Termination.

(a) Termination Events.

The term “Termination Event,” wherever used in this Agreement, means any of the
following events (whatever the reason for such Termination Event and whether it
is voluntary or involuntary):

 

  i. the Company’s board of directors determines, in its sole discretion, that
continued pursuit of either or both of the Plans is inconsistent with its
fiduciary duties or that either or both of the Plans is no longer confirmable or
feasible;

 

9



--------------------------------------------------------------------------------

  ii. the Company files, supports or endorses a plan of reorganization, a plan
of liquidation or a plan of compromise that is materially inconsistent with the
Plans;

 

  iii. a Confirmation Order reasonably acceptable to the Company and the
Majority Support Parties is not entered by the U.S. Court on or before the later
of (x) October 15, 2010 and (y) the latest date on which the Company’s
commitments for the Exit Financing Faculties expire;

 

  iv. a Sanction Order reasonably acceptable to the Company and the Majority
Support Parties is not issued by the Canadian Court on or before the later of
(x) October 15, 2010 and (y) the latest date on which the Company’s commitments
for the Exit Financing Faculties expire;

 

  v. the Effective Date or the Implementation Date (as defined in the CCAA Plan)
does not occur by December 31, 2010;

 

  vi. the case of any material Chapter 11 Debtor, or of any group of Chapter 11
Debtors that collectively are material, is dismissed or converted to a case
under chapter 7 of the Bankruptcy Code;

 

  vii. the case of any material CCAA Debtor, or of any group of CCAA Debtors
that collectively are material, is dismissed or converted to a liquidating
bankruptcy case under applicable Canadian bankruptcy law;

 

  viii. the Confirmation Order or the Sanction Order is reversed on appeal or
vacated;

 

  ix. the U.S. Court shall enter an order in the case of any material Chapter 11
Debtor, or in the cases of a group of Chapter 11 Debtors that collectively are
material, appointing (a) a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code, (b) a responsible officer, or (c) an examiner, in each case
with enlarged powers relating to the operation of the business (powers beyond
those set forth in subclauses (3) and (4) of section 1106(a)) under section
1106(b) of the Bankruptcy Code;

 

  x. a trustee, receiver, receiver and manager or liquidator is appointed in the
case of any material CCAA Debtor, or in the cases of a group of CCAA Debtors
that collectively are material, under applicable Canadian law;

 

  xi. any Party has breached any material provision of this Agreement, and any
such breach has not been duly waived or cured within five (5) business days of
written notice by another Party to the Company and the breaching Party of such
breach; provided, that if any Plan Support Party shall breach its obligations
pursuant to this Agreement or any similar agreement executed by a Plan Support
Party, a Termination Event arising as a result of such act or omission shall
only give rise to a termination of the breaching Plan Support Party’s Agreement;

 

10



--------------------------------------------------------------------------------

  xii. the Company (a) withdraws either or both of the Plans or (b) publicly
announces its intention not to support either or both of the Plans;

 

  xiii. any material change to the Plans shall have been made, or any exhibit,
supplement, schedule or related or ancillary agreement or instrument or any
amendment, modification, consent or waiver to any of the foregoing shall have
been agreed to, entered into, executed and delivered, or filed with the
Bankruptcy Courts or otherwise given effect pursuant to which (a) general
unsecured creditors will receive a distribution of securities other than the New
ABH Common Stock proposed to be distributed pursuant to the Plans or (b) the New
ABH Common Stock to be distributed to general unsecured creditors, as allocated
between the separate entity groupings within the Company’s corporate structure
based on historic operations (such groupings, as defined in the Disclosure
Statement, the “Abitibi/D-Corp Companies” and the “Bowater Companies,”
respectively), will be distributed other than 60% of the New ABH Common Stock to
be distributed to unsecured creditors of the Bowater Companies and 40% of the
New ABH Common Stock to be distributed to unsecured creditors of the
Abitibi/D-Corp Companies and, in each case, such change is not acceptable to the
Undersigned Holder;

 

  xiv. occurrence of the Termination Event described in Section 9(c) below;

 

  xv. any court of competent jurisdiction or other competent governmental or
regulatory authority issues an order making illegal or otherwise restricting,
preventing or prohibiting the consummation of the transactions contemplated in
the Plans, the Commitment Agreement or any of the related documentation or
ancillary agreements in a way that cannot be reasonably remedied by the Company
subject to the reasonable satisfaction of the Majority Support Parties;

 

  xvi. if the Company or any party in interest obtains standing to assert, and
files an objection or initiates a contested matter or adversary proceeding with
the Bankruptcy Courts (or any other court) challenging an unsecured claim of any
of the Undersigned Holders; or

 

  xvii.

excluding the occurrence of a material change to the Plans as described in
Section 9(c) hereof, any other material change to the Plans, or any exhibit,
supplement, schedule or related or ancillary agreement or instrument thereto, or
the Company shall have agreed to, entered into, executed and delivered, or filed
with either the

 

11



--------------------------------------------------------------------------------

  U.S. Court or the Canadian Court, any amendment, modification, consent or
waiver to any of the foregoing, unless such material change is acceptable to the
Majority Support Parties.

The foregoing Termination Events are intended solely for the benefit of the
Company and each Undersigned Holder; provided that neither the Company nor any
Plan Support Party may seek to terminate this Agreement based upon a material
breach or a failure of a condition (if any) in this Agreement arising out of
their own actions or omissions that were in violation of this Agreement.

(b) Termination Event Procedures.

 

  i. This Agreement shall automatically terminate and be of no further force or
effect upon the first to occur of the Termination Events contemplated by any of
clauses (v), (vi), (vii), (ix) or (x) of Section 9(a) hereof. In the event of a
Termination Event contemplated by clause (xiv) of Section 9(a) hereof, this
Agreement shall terminate upon written notice to the Company in accordance with
Section 9(c)(iii) hereof.

 

  ii. Except as set forth in clause (i) of Section 9(b) hereof and subject to
the last sentence of Section 9(a) hereof, this Agreement shall terminate and be
of no further force or effect upon written notice to the Plan Support Parties by
the Company upon the occurrence of any Termination Event (and with respect to
clause (xi) of Section 9(a), due to a breach by the Undersigned Holder that has
not been cured); provided, that if any Plan Support Party shall breach its
obligations pursuant to this Agreement or any similar agreement executed by a
Plan Support Party, a Termination Event arising as a result of such act or
omission shall apply only to the breaching Plan Support Party.

 

  iii.

Except as set forth in clause (i) of Section 9(b) hereof and subject to the last
sentence of Section 9(a) hereof, this Agreement shall terminate and be of no
further force or effect upon written notice to the Company by the Undersigned
Holder upon the occurrence of any Termination Event, except where the
Termination Event is conditioned upon the approval or acceptance of the Majority
Support Parties in which event this Agreement shall terminate and be of no
further force or effect upon written notice to the Company by the Majority
Support Parties (and with respect to clause (xi) of Section 9(a), due to a
breach by the Company that has not been cured). The Parties hereby waive any
requirement under section 362 of the Bankruptcy Code or the CCAA to lift the
automatic stay thereunder and the stay of proceeding in effect under the CCAA in
connection with giving any such notice and effecting such termination (and agree
not to object to any non-breaching Party seeking to lift the automatic stay or
the CCAA stay in connection

 

12



--------------------------------------------------------------------------------

  with giving any such notice and effecting such termination, if necessary);
provided, that if any Plan Support Party shall breach its obligations pursuant
to this Agreement or any similar agreement executed by a Plan Support Party, a
Termination Event arising as a result of such act or omission shall apply only
to the breaching Plan Support Party.

 

  iv. Any such termination (or partial termination) of the Agreement shall not
restrict the Parties’ rights and remedies for any breach of the Agreement by any
Party, including, but not limited to, pursuant to the reservation of rights set
forth herein.

(c)(i) There shall be a Termination Event if there is a material change to the
percentage of New ABH Common Stock to be distributed to the Undersigned Holder
as described in subsection (c)(ii) below, unless such material change has been
mandated by an order of the Bankruptcy Courts over the objection or motion for
disallowance by the Company or the Undersigned Holder.

(ii) To determine whether there has been a material change to the percentage of
New ABH Common Stock to be distributed to the Undersigned Holder, no later than
three (3) days after the Confirmation Hearing, the Company shall deliver to the
Undersigned Holder a certificate of a responsible officer (the “Recovery
Certificate”) of the Company that includes:

 

  a. A good faith statement of the total percentage of New ABH Common Stock
reasonably expected to be received on the Effective Date by the Undersigned
Holder on account of Claims in Class 6 of the U.S. Plan and Claims in the
Affected Unsecured Creditor Classes of the CCAA Plan, predicated upon the
analysis set forth (on a per bond issuance basis) on Exhibit 4 hereto (the total
percentage of New ABH Common Stock set forth on the Exhibit 4 hereto for each
applicable bond issuance, the “Fixed Percentage”) and after giving effect to the
Disputed Claims Reserve (as defined in the Plans);

 

  b. A representation to the Undersigned Holder that the Company reasonably
believes in good faith that the total percentage of New ABH Common Stock
expected to be received by the Undersigned Holder on account of the Undersigned
Holder’s relevant Claim(s) as of the Final Distribution Date (as defined in the
U.S. Plan) will be the percentage stated in the certificate (the “Ultimate
Recovery”), it being understood that the Company shall calculate the Ultimate
Recovery using the same formula and methodology used to calculated the Fixed
Percentage; and

 

  c. A comparison of the Ultimate Recovery against the Fixed Percentage, along
with an explanation of Claims included in calculating the Ultimate Recovery that
were mandated by an order of the Bankruptcy Courts over the objection or motion
for disallowance by the Company or the Undersigned Holder.

(iii) If the Recovery Certificate delivered by the Company demonstrates that
(A) the Ultimate Recovery is lower than the Fixed Percentage by more than five
percent (5%) of the Fixed Percentage and (B) such reduced recovery is caused by
additional allowed Claims (other

 

13



--------------------------------------------------------------------------------

than Claims mandated by an order of the Bankruptcy Courts over the objection or
motion for disallowance by the Company or the Undersigned Holder), then a
Termination Event shall have occurred and the Undersigned Holder shall have the
right to terminate this Agreement pursuant to section 9(b)(iii) hereof no
earlier than three (3) days after delivery of the Recovery Certificate.

10. Fees and Expenses

The Company shall reimburse or pay, as the case may be, the documented fees and
out-of-pocket expenses reasonably incurred on or before the Effective Date by
each Plan Support Party payable to Shearman & Sterling LLP, Kramer Levin
Naftalis & Frankel LLP and Torys LLP and up to $50,000 per Plan Support Party
for fees and out-of-pocket expenses incurred by one counsel to a Plan Support
Party arising under or related to this Agreement, through and including the date
of termination of this Agreement within ten days of presentation of an invoice.
The Company’s obligation to pay such fees and expenses incurred on or before the
Effective Date shall survive termination of this Agreement.

11. Miscellaneous Terms.

(a) Binding Obligation; Assignment.

Binding Obligation. Subject to the provisions of sections 1125 and 1126 of the
Bankruptcy Code and applicable sections of the CCAA and other applicable
Canadian law, upon execution of this Agreement by the Company and the
Undersigned Holder, which shall occur promptly, but in any event within two
(2) business days after the later of (a) entry of an order by the U.S. Court
approving the Disclosure Statement, (b) issuance by the Canadian Court of the
Circular Order; (c) entry of an order by the U.S. Court approving this
Agreement; or (d) entry of an order by the Canadian Court approving this
Agreement, this Agreement shall be a legally valid and binding obligation of the
Parties, enforceable in accordance with its terms, and shall inure to the
benefit of the Parties and their representatives. For the avoidance of doubt,
the Parties acknowledge and agree that this Agreement shall not be effective
until after the U.S. Court has entered an order approving the Disclosure
Statement and the Canadian Court has issued the Circular Order. Unless
terminated pursuant to Section 9 hereof, this Agreement shall continue to be in
full force and effect as of the Effective Date. Nothing in this Agreement,
express or implied, shall give to any entity, other than the Parties and their
respective successors or permitted assigns, any benefit or any legal or
equitable right, remedy or claim under this Agreement.

Assignment. No rights or obligations of any Party under this Agreement may be
assigned or transferred to any other entity except as provided in Section 2(c)
hereof, and any purported assignment or transfer in violation of Section 2(c)
shall be null and void ab initio.

(b) Further Assurances.

The Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the agreements of the
Parties expressed herein.

 

14



--------------------------------------------------------------------------------

(c) Headings.

The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit or aid in the construction or interpretation of any term or provision
hereof.

(d) Governing Law.

THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE AND WITH APPLICABLE CANADIAN AND UNITED STATES BANKRUPTCY LAW. By its
execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or
proceeding with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, shall be brought exclusively in the U.S.
Court.

(e) Waiver of Jury Trial

Each Party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the transactions contemplated
hereby or the actions of the Undersigned Holder or any of its affiliates in the
negotiation, performance or enforcement of this Agreement.

(f) Remedies

The Parties hereby acknowledge that the rights of the Parties under this
Agreement are unique and that remedies at law for breach or threatened breach of
any provision of this Agreement would be inadequate and, in recognition of this
fact, agree that, in the event of a breach or threatened breach of the
provisions of this Agreement, in addition to any remedies at law, the Parties
shall, without posting any bond, be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available
and the Parties hereby waive any objection to the imposition of such relief.

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power or remedy thereof by any Party
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such Party.

(g) Complete Agreement, Interpretation and Modification.

 

  i. Complete Agreement. This Agreement, the Plans and the other agreements,
exhibits and other documents referenced herein and therein constitute the
complete agreement between the Parties with respect to the subject matter hereof
and supersede all prior agreements, oral or written, between or among the
Parties with respect thereto; provided, however, that any confidentiality
agreement executed by any Plan Support Party shall survive this Agreement and
shall continue to be in full force and effect, in accordance with the terms
thereof, irrespective of the terms hereof;

 

15



--------------------------------------------------------------------------------

  ii. Interpretation. This Agreement is the product of good faith negotiation by
and among the Parties. Any Party enforcing or interpreting this Agreement shall
interpret it in a neutral manner. There shall be no presumption concerning
whether to interpret this Agreement for or against any Party by reason of that
Party having drafted this Agreement, or any portion thereof, or caused it or any
portion thereof to be drafted.

 

  iii. Modification of this Agreement. This Agreement may only be modified,
altered, amended or supplemented by an agreement in writing signed by the
Company and the Undersigned Holder.

(h) Relationship Among Parties.

Notwithstanding anything herein to the contrary, the duties and obligations of
the Plan Support Parties under this Agreement shall be several, not joint.
Furthermore, it is understood and agreed that no Plan Support Party has any duty
of trust or confidence in any form with any other Plan Support Party, and there
are no commitments among or between them. No prior history, pattern or practice
of sharing confidences among or between Plan Support Parties shall in any way
affect or negate this understanding and agreement.

(i) Execution of this Agreement.

This Agreement may be executed and delivered (by facsimile or otherwise) in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
agreement. Except as expressly provided in this Agreement, each individual
executing this Agreement on behalf of a Party has been duly authorized and
empowered to execute and deliver this Agreement on behalf of said Party.

(j) Settlement Discussions.

Nothing herein shall be deemed an admission of any kind. Pursuant to Federal
Rule of Evidence 408 and any applicable state rules of evidence, this Agreement
and all negotiations relating thereto shall not be admissible into evidence in
any proceeding other than a proceeding to enforce the terms of this Agreement.
Notwithstanding the foregoing, this Agreement may be filed with the Courts.

(k) Continued Banking Practices.

Notwithstanding anything herein to the contrary, the Plan Support Parties and
their affiliates may accept deposits from, lend money to, and generally engage
in any kind of banking, investment banking, trust or other business with, or
provide debt financing (including exit financing), equity capital or other
services (including financial advisory services) to the Company or any affiliate
of the Company or any other person, including, but not limited to, any person
proposing or entering into a transaction related to or involving the Company or
any affiliate thereof.

 

16



--------------------------------------------------------------------------------

(l) Consideration.

The Company and the Undersigned Holder hereby acknowledge that no consideration,
other than that specifically described herein and in the Plans, shall be due or
paid to the Undersigned Holder for its agreement to vote to accept the Plans (or
any other plan or reorganization or plan of arrangement) in accordance with the
terms and conditions of this Agreement, other than the Company’s
representations, warranties and agreement to use its commercially reasonable
best efforts to seek to effectuate and consummate the Plans.

(m) Confidentiality

The Company agrees to keep confidential the amount of Note Claims held
(beneficially or otherwise) by each Plan Support Party, except to the extent
required by applicable law or unless otherwise agreed to in writing with a Plan
Support Party (and then, only with respect to such agreeing Plan Support Party’s
holdings). Notwithstanding the foregoing, the Company shall not be required to
keep confidential the aggregate holdings of the Plan Support Parties.

(n) Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by facsimile, courier or by registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers (or at such other
addresses or facsimile numbers as shall be specified by like notice):

 

 

i.

  If to the Company, to:     AbitibiBowater Inc.     1155 Metcalfe Street, Suite
800     Montreal (Quebec), Canada H3B 5H2     Attention:    Chief Legal Officer
    Facsimile:    (514) 394-3644     with copies (which shall not constitute
notice) to:     Paul, Weiss, Rifkind, Wharton & Garrison LLP     1285 Avenue of
the Americas     New York, New York 10019-6064     Attention:    Kelley A.
Cornish        Alice Belisle Eaton     Facsimile:    (212) 757-3990     — and –
    Stikeman Elliott LLP     1155, boul. René-Lévesque Ouest, 40e étage    
Montréal, QC H3B 3V2     Attention:    Marc Barbeau        Sean Dunphy    
Facsimile:    (514) 397-3222

 

17



--------------------------------------------------------------------------------

  ii.   If to the Undersigned Holder or a transferee thereof, to the addresses
or facsimile numbers set forth below following the Undersigned Holder’s
signature (or as directed by any transferee thereof), as the case may be, with
copies (which shall not constitute notice) to:    

Fairfax Financial Holdings Ltd.

95 Wellington Street West, Suite 800

    Toronto, ON, M5J 2N7, Canada     Attn:   Paul Rivett     Telephone:   (416)
367-4942     Facsimile:   (416) 367-2201     Avenue Investments, L.P.     535
Madison Avenue, 15th Floor     New York, NY 10022     Attn:   Matthew Kimble and
Stephen Burnarzian     Telephone:   (212) 878-3500     Facsimile:   (212)
878-3545     Steelhead Partners     1301 First Avenue, Suite 201     Seattle, WA
98101     Attn:   J.D. Kritser and Carol Lokey     Telephone:   (206) 689-2436  
  Facsimile:   (206) 689-2451     Paulson & Co., Inc.     1251 Avenue of the
Americas, 50th Floor     New York, NY 10020     Attn:   Ty Wallach       Daniel
B. Kamensky     Telephone:   (212) 813-6811     Facsimile:   (212) 977-9505    
Whitebox Advisors     3033 Excelsior Boulevard, Suite 300     Minneapolis, MN
55416     Attn:   Pete Wiley     Telephone:   (612) 253-6021     Facsimile:  
(612) 253-6151

 

18



--------------------------------------------------------------------------------

    Barclays Capital     Distressed & Special Situations     745 Seventh Avenue
    New York, NY 10019     Attn:   Andrew L. Chan       Timothy Bass    
Telephone:   (212) 412-6704     Facsimile:   [    ]     JP Morgan Securities,
Inc.     Credit Trading     383 Madison Ave, 37th floor     New York, NY 10179  
  Attn:   Jeffrey L. Panzo     Telephone:   (212) 834-5857     Facsimile:  
(212) 270-4074     Shearman & Sterling LLP     599 Lexington Avenue     New
York, NY 10022     Attn:   Douglas Bartner       Edmund M. Emrich     Telephone:
  (212) 848-4000     Facsimile:   (212) 848-7179     Kramer Levin Naftalis &
Frankel LLP     1177 Avenue of the Americas     New York, NY 10036     Attn:  
John Bessonette       Douglas H. Mannal     Telephone:   (212) 715-9100    
Facsimile:   (212) 878-3545     Kleinberg, Kaplan, Wolff & Cohen, P.C.     551
Fifth Avenue, 18th Floor     New York, New York 10176     Attn:   Philip S.
Gross and Christopher P. Davis     Telephone:   (212) 986-6000     Facsimile:  
(212) 986-8866   iii.   Any notice given by delivery, mail or courier shall be
effective when received. Any notice given by facsimile shall be effective upon
oral or machine confirmation of transmission.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first above written.

 

ABITIBIBOWATER INC.

By:

 

 

Title:

 

 

[Signature Page to Plan Support Agreement]

 



--------------------------------------------------------------------------------

[INSERT ENTITY NAME HERE]

By:

 

 

 

Name:

Title:

 

Claims in the Affected Unsecured Creditor

Classes of the CCAA Plan:

 

 

Claims in Class 6 of the U.S. Plan:

 

 

Other Claims:

 

 

Notwithstanding anything to the contrary in this Plan Support Agreement, this
Agreement applies only to the Credit Trading group of [_signing entity_] (the
“Credit Trading Group”) and their ABH Claims in the aggregate principal
amount(s) set forth below the signature of [_signing entity_], on behalf of, and
with respect to, the Credit Trading Group. Accordingly, the terms “Undersigned
Holder” and “Party” for all purposes of this Agreement mean and refer to only
the Credit Trading Group and such business units’ holdings of the ABH Claims in
the principal amount (s) set forth below the signature of [_signing entity_].
For the avoidance of doubt, this Agreement does not apply to (i) ABH Claims,
securities, loans, other obligations or any other interests in the Company that
may be held, acquired or sold by, or any activities, services or businesses
conducted or provided by, any other group or business unit within, or affiliate
of, [_signing entity_], (ii) any credit facilities to which [_signing entity_]
or any of its affiliates (“[_ affiliates defined term_]”) is a party in effect
as of the date hereof, (iii) any new credit facility, amendment to an existing
credit facility, or debt or equity securities offering involving [_affiliates
defined term_], (iv) any direct or indirect principal activities undertaken by
any [_affiliate defined term_] entity engaged in the venture capital, private
equity or mezzanine businesses, or portfolio companies in which they have
investments, (v) any ordinary course sales and trading activity, provided that
ABH Claims owned as of the date of execution of this Plan Support Agreement
shall be subject to the terms of the Plan Support Agreement, (vi) any
[_affiliates defined term_] entity or business engaged in providing private
banking or investment management services or (vii) any ABH Claims or related
claims that may be beneficially owned by non-affiliated clients of [_signing
entity_] or any of its affiliates.

[Signature Page to Plan Support Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT 1

U.S. PLAN

See Exhibit A to the Commitment Agreement.



--------------------------------------------------------------------------------

EXHIBIT 2

CCAA Plan

See Exhibit B to the Commitment Agreement.



--------------------------------------------------------------------------------

EXHIBIT 3

FORM OF JOINDER

This Joinder to the PLAN SUPPORT AGREEMENT (“Agreement”), dated as of July
[    ], 2010 between AbitibiBowater Inc. (“AbitibiBowater” or the “Company”) and
the Undersigned Holder4 (collectively, the “Plan Support Parties”), is executed
and delivered by                      (the “Joining Party”) as of             ,
2010.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, attached to this Joinder as Annex 1 (as the same may
be hereafter amended, restated or otherwise modified from time to time). The
Joining Party shall hereafter be deemed to be a “Plan Support Party” and a
“Party” for all purposes under the Agreement.

2. Representations and Warranties. With respect to the Note Claims set forth
below and all related rights and causes of action arising out of or in
connection with or otherwise relating to such Note Claims, the Joining Party
hereby makes the representations and warranties of the Plan Support Parties set
forth in the Agreement to each other Party to the Agreement.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York.

 

 

4

Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Agreement.



--------------------------------------------------------------------------------

EXHIBIT 4

Ownership and Recovery Analysis



--------------------------------------------------------------------------------

In re AbitibiBowater, Inc.   Exhibit 4 to Plan Support Agreement

Ownership Analysis - Summary (prepared as of May 24, 2010)

Note: The Plans provide for a fixed percentage of equity in Reorganized ABH to
be allocated to each Chapter 11 Debtor and CCAA Debtor (collectively, the
“Debtors”), for distribution to the unsecured creditors of each Debtor pursuant
to the claims treatment provisions of the Plans. Based on the current claims
estimates for each Debtor reflected in the claims distribution model prepared by
Blackstone, this chart illustrates the fixed percentages of equity in
Reorganized ABH anticipated to be distributed to each Debtor and the allocation
of equity to unsecured creditors of that Debtor. The current claims estimates
incorporated in this analysis are based on claims as of April 6, 2010. The
current claims estimates (which include a 10% cushion on claims other than bond
and note claims) exclude (i) modifications to the estimate of employee claims
based upon claims asserted in connection with the April 7, 2010 Claims Bar Date
and (ii) any rejection damage claims that may be asserted for contract rejection
claims arising after April 6, 2010. Further, the schedule does not reflect more
recent claims information filed by the Monitor after April 6, 2010. The Debtors
reserve all rights with respect to the allowed amounts of all claims and actual
claim amounts will vary from the estimates used to prepare this chart. Any
changes to claims estimates will impact the allocation of equity to unsecured
creditors at each Debtor and the equity percentages described in this chart will
be modified as claims against each Debtor are determined and allowed or proven.
The percentage of New ABH Common Stock is subject to Dilution as described in
the Plans.

 

     Total     ABH     BI     BNS     BCFPI     ACI     D-Corp        Claim   
% of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock  

Unsecured

                                   

7.95% Notes

   $ 620    12.61 %    $ —      —        $ 620    12.61 %    $ —      —        $
—      —        $ —      —        $ —      —     

8.85% Debentures

     458    3.86 %      —      —          —      —          —      —         
—      —          458    3.86 %      —      —     

8.375% Notes

     471    3.96 %      —      —          —      —          —      —         
—      —          471    3.96 %      —      —     

6.5% Notes

     409    8.15 %      —      —          409    8.15 %      —      —         
—      —          —      —          —      —     

8.55% Notes

     402    3.39 %      —      —          —      —          —      —         
—      —          402    3.39 %      —      —     

8% Convertible Notes

     384    7.78 %      384    0.12 %      384    7.66 %      —      —         
—      —          —      —          —      —     

6% Notes

     357    3.01 %      —      —          —      —          —      —         
—      —          357    3.01 %      —      —     

15.5% Exchange Notes

     305    12.55 %      —      —          —      —          —      —         
—      —          305    4.57 %      305    7.97 % 

8.5% Debentures

     254    2.14 %      —      —          —      —          —      —         
—      —          254    2.14 %      —      —     

9% Debentures

     253    5.04 %      —      —          253    5.04 %      —      —         
—      —          —      —          —      —     

7.5% Debentures

     260    2.19 %      —      —          —      —          —      —         
—      —          260    2.19 %      —      —     

9.375% Debentures

     206    4.11 %      —      —          206    4.11 %      —      —         
—      —          —      —          —      —     

7.75% Notes

     205    1.73 %      —      —          —      —          —      —         
—      —          205    1.73 %      —      —     

0% Debentures

     11    0.08 %      —      —          —      —          —      —          —  
   —          11    0.08 %      —      —     

7.875% Notes

     8    0.33 %      —      —          —      —          —      —          —  
   —          8    0.33 %      —      —     

UDAG Loan

     5    0.03 %      —      —          —      —          5    0.03 %      —  
   —          —      —          —      —     

Other Unsecured Notes - BI(1)

     503    10.03 %      —      —          503    10.03 %      —      —         
—      —          —      —          —      —     

Other Unsecured Notes - BCFPI(2)

     209    3.15 %      —      —          —      —          —      —         
209    3.15 %      —      —          —      —     

Other Unsecured Notes - ACI(3)

     326    2.75 %      —      —          —      —          —      —         
—      —          326    2.75 %      —      —     

Accounts Payable

     251    1.65 %      15    0.00 %      20    0.33 %      6    0.07 %      40
   0.60 %      164    0.61 %      6    0.03 % 

Rejection Claims

     646    4.35 %      36    0.01 %      10    0.21 %      2    0.03 %      113
   1.68 %      373    1.34 %      112    1.08 % 

Employee Claims

     297    3.08 %      21    0.01 %      68    1.35 %      0    0.00 %      91
   1.36 %      108    0.27 %      10    0.09 % 

Other Unsecured Claims

     328    4.03 %      11    0.00 %      162    3.05 %      13    0.19 %     
21    0.31 %      93    0.26 %      28    0.21 %                               
                                                     

Total

        $ 466    0.15 %    $ 2,635    52.54 %    $ 26    0.33 %    $ 474    7.10
%    $ 3,795    30.49 %    $ 461    9.41 %                                      
                                          

 

(1) Includes the following unsecured notes: 7.75% Recycling Facilities Revenue
Bond, 9.5% Debentures, 7.4% Recycling Facilities Bond, 7.4% Pollution Control
Bond, and 7.625% Recycling Facilities Bond and the Floating Rate Senior Notes.

(2) Includes the following unsecured notes: 10.85% Debentures, 10.6% Unsecured
Notes, 10.5% Unsecured Notes, 10.26% Unsecured Notes, and 10.625% Unsecured
Notes.

(3) Includes the following unsecured notes: 7.4% Debentures, Unsecured Floating
Rate Notes and EDC Letter of Credit Facility.

 

The Blackstone Group

  1 of 3



--------------------------------------------------------------------------------

In re AbitibiBowater, Inc.   Exhibit 4 to Plan Support Agreement

Ownership Analysis - B-Side (perpared as of May 24, 2010)

Note: The Plans provide for a fixed percentage of equity in Reorganized ABH to
be allocated to each Chapter 11 Debtor and CCAA Debtor (collectively, the
“Debtors”), for distribution to the unsecured creditors of each Debtor pursuant
to the claims treatment provisions of the Plans. Based on the current claims
estimates for each Debtor reflected in the claims distribution model prepared by
Blackstone, this chart illustrates the fixed percentages of equity in
Reorganized ABH anticipated to be distributed to each Debtor and the allocation
of equity to unsecured creditors of that Debtor. The current claims estimates
incorporated in this analysis are based on claims as of April 6, 2010. The
current claims estimates (which include a 10% cushion on claims other than bond
and note claims) exclude (i) modifications to the estimate of employee claims
based upon claims asserted in connection with the April 7, 2010 Claims Bar Date
and (ii) any rejection damage claims that may be asserted for contract rejection
claims arising after April 6, 2010. Further, the schedule does not reflect more
recent claims information filed by the Monitor after April 6, 2010. The Debtors
reserve all rights with respect to the allowed amounts of all claims and actual
claim amounts will vary from the estimates used to prepare this chart. Any
changes to claims estimates will impact the allocation of equity to unsecured
creditors at each Debtor and the equity percentages described in this chart will
be modified as claims against each Debtor are determined and allowed or proven.
The percentage of New ABH Common Stock is subject to Dilution as described in
the Plans.

 

     ABH     BI     BNS     BCFPI        ABH     BI     Bowater
America     BCFC     Remaining BI     Bowater
Alabama     Bowater
Newsprint
South Ops     Remaining
BNS     BCFPI     Bowater
Maritimes     Remaining
BCFPI        Claim   %  of
New
ABH
Com-
mon
Stock     Claim   %  of
New
ABH
Com-
mon
Stock     Claim   %  of
New
ABH
Com-
mon
Stock     Claim   %  of
New
ABH
Com-
mon
Stock     Claim   %  of
New
ABH
Com-
mon
Stock     Claim    %  of
New
ABH
Com-
mon
Stock     Claim   %  of
New
ABH
Com-
mon
Stock     Claim   %  of
New
ABH
Com-
mon
Stock     Claim    %  of
New
ABH
Com-
mon
Stock     Claim   %  of
New
ABH
Com-
mon
Stock     Claim   %  of
New
ABH
Com-
mon
Stock  

Unsecured

                                              

7.95% Notes

   $ —     —        $ 620   12.37 %    $ —     —        $ 620   0.24 %    $ —  
  —        $ —      —        $ —     —        $ —     —        $ —      —       
$ —     —        $ —     —     

8.85% Debentures

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

8.375% Notes

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

6.5% Notes

     —     —          409   8.15 %      —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

8.55% Notes

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

8% Convertible Notes

     384   0.12 %      384   7.66 %      —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

6% Notes

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

15.5% Exchange Notes

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

8.5% Debentures

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

9% Debentures

     —     —          253   5.04 %      —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

7.5% Debentures

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

9.375% Debentures

     —     —          206   4.11 %      —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

7.75% Notes

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

0% Debentures

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

7.875% Notes

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

UDAG Loan

     —     —          —     —          —     —          —     —          —    
—          —      —          5   0.03 %      —     —          —      —         
—     —          —     —     

Other Unsecured Notes—BI(1)

     —     —          503   10.03 %      —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

Other Unsecured Notes—BCF

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          209    3.15 %   
  —     —          —     —     

Other Unsecured Notes—ACI(3

     —     —          —     —          —     —          —     —          —    
—          —      —          —     —          —     —          —      —         
—     —          —     —     

Accounts Payable

     15   0.00 %      16   0.31 %      4   0.01 %      0   —          —     —  
       4    0.06 %      1   0.01 %      0   0.00 %      39    0.59 %      1  
0.00 %      —     —     

Rejection Claims

     36   0.01 %      10   0.20 %      0   0.01 %      —     —          —    
—          2    0.03 %      —     —          —     —          109    1.64 %     
4   0.03 %      —     —     

Employee Claims

     21   0.01 %      68   1.35 %      1   —          0   —          —     —  
       0    0.00 %      —     —          —     —          90    1.35 %      1  
0.01 %      —     —     

Other Unsecured Claims

     11   0.00 %      138   2.75 %      17   0.31 %      —     —          7  
0.02 %      11    0.18 %      2   0.01 %      —     —          21    0.31 %     
0   0.00 %      0   0.00 %                                                      
                                                                               
 

Total

   $ 466   0.15 %    $ 2,605   51.97 %    $ 22   0.32 %    $ 620   0.24 %    $ 7
  0.02 %    $ 17    0.27 %    $ 8   0.06 %    $ 0   0.00 %    $ 468    7.05 %   
$ 5   0.05 %    $ 0   0.00 %                                                   
                                        

 

(1) Includes the following unsecured notes: 7.75% Recycling Facilities Revenue
Bond, 9.5% Debentures, 7.4% Recycling Facilities Bond, 7.4% Pollution Control
Bond, and 7.625% Recycling Facilities Bond and the Floating Rate Senior Notes.

(2) Includes the following unsecured notes: 10.85% Debentures, 10.6% Unsecured
Notes, 10.5% Unsecured Notes, 10.26% Unsecured Notes, and 10.625% Unsecured
Notes.

(3) Includes the following unsecured notes: 7.4% Debentures, Unsecured Floating
Rate Notes and EDC Letter of Credit Facility.

 

The Blackstone Group

  2 of 3



--------------------------------------------------------------------------------

In re AbitibiBowater, Inc.   Exhibit 4 - Plan Support Agreement

Ownership Analysis - A-Side (prepared as of May 24, 2010)

Note: The Plans provide for a fixed percentage of equity in Reorganized ABH to
be allocated to each Chapter 11 Debtor and CCAA Debtor (collectively, the
“Debtors”), for distribution to the unsecured creditors of each Debtor pursuant
to the claims treatment provisions of the Plans. Based on the current claims
estimates for each Debtor reflected in the claims distribution model prepared by
Blackstone, this chart illustrates the fixed percentages of equity in
Reorganized ABH anticipated to be distributed to each Debtor and the allocation
of equity to unsecured creditors of that Debtor. The current claims estimates
incorporated in this analysis are based on claims as of April 6, 2010. The
current claims estimates (which include a 10% cushion on claims other than bond
and note claims) exclude (i) modifications to the estimate of employee claims
based upon claims asserted in connection with the April 7, 2010 Claims Bar Date
and (ii) any rejection damage claims that may be asserted for contract rejection
claims arising after April 6, 2010. Further, the schedule does not reflect more
recent claims information filed by the Monitor after April 6, 2010. The Debtors
reserve all rights with respect to the allowed amounts of all claims and actual
claim amounts will vary from the estimates used to prepare this chart. Any
changes to claims estimates will impact the allocation of equity to unsecured
creditors at each Debtor and the equity percentages described in this chart will
be modified as claims against each Debtor are determined and allowed or proven.
The percentage of New ABH Common Stock is subject to Dilution as described in
the Plans.

 

     ACI     D-Corp        ACI     ACCC     ACFLP     Remaining ACI     D-Corp  
  ACSC     ACC     Remaining
D-Corp        Claim    % of  New
ABH
Common
Stock     Claim    % of New
ABH
Common
Stock     Claim    % of  New
ABH
Common
Stock     Claim    % of  New
ABH
Common
Stock     Claim    % of  New
ABH
Common
Stock     Claim    % of  New
ABH
Common
Stock     Claim    % of  New
ABH
Common
Stock     Claim    % of  New
ABH
Common
Stock  

Unsecured

                                        

7.95% Notes

   $ —      —        $ —      —        $ —      —        $ —      —        $ —  
   —        $ —      —        $ —      —        $ —      —     

8.85% Debentures

     458    0.64 %      458    3.22 %      —      —          —      —         
—      —          —      —          —      —          —      —     

8.375% Notes

     471    0.66 %      471    3.31 %      —      —          —      —         
—      —          —      —          —      —          —      —     

6.5% Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

8.55% Notes

     402    0.56 %      402    2.83 %      —      —          —      —         
—      —          —      —          —      —          —      —     

8% Convertible Notes

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

6% Notes

     357    0.50 %      357    2.51 %      —      —          —      —         
—      —          —      —          —      —          —      —     

15.5% Exchange Notes

     305    0.42 %      305    2.14 %      —      —          305    2.01 %     
305    3.48 %      305    2.93 %      305    1.50 %      305    0.07 % 

8.5% Debentures

     254    0.35 %      254    1.79 %      —      —          —      —         
—      —          —      —          —      —          —      —     

9% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

7.5% Debentures

     260    0.36 %      260    1.83 %      —      —          —      —         
—      —          —      —          —      —          —      —     

9.375% Debentures

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

7.75% Notes

     205    0.29 %      205    1.44 %      —      —          —      —         
—      —          —      —          —      —          —      —     

0% Debentures

     —      —          11    0.08 %      —      —          —      —          —  
   —          —      —          —      —          —      —     

7.875% Notes

     8    —          8    0.06 %      8    0.27 %      —      —          —     
—          —      —          —      —          —      —     

UDAG Loan

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

Other Unsecured Notes—BI(1)

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

Other Unsecured Notes—BCFPI(2)

     —      —          —      —          —      —          —      —          —  
   —          —      —          —      —          —      —     

Other Unsecured Notes—ACI(3)

     326    0.45 %      326    2.29 %      —      —          —      —         
—      —          —      —          —      —          —      —     

Accounts Payable

     54    0.08 %      60    0.42 %      0    0.00 %      51    0.12 %      0   
0.00 %      2    0.02 %      3    0.01 %      2    0.00 % 

Rejection Claims

     226    0.32 %      146    1.03 %      —      —          0    0.00 %      1
   0.01 %      111    1.07 %      0    0.00 %      —      —     

Employee Claims

     85    0.12 %      22    0.15 %      —      —          1    0.00 %      —  
   —          10    0.09 %      0    0.00 %      0    0.00 % 

Other Unsecured Claims

     70    0.10 %      23    0.16 %      —      —          1    0.00 %      0   
0.00 %      19    0.19 %      5    0.02 %      3    0.00 %                     
                                                                                
   

Total

   $ 3,482    4.84 %    $ 3,307    23.25 %    $ 8    0.27 %    $ 357    2.13 % 
  $ 305    3.50 %    $ 447    4.31 %    $ 312    1.55 %    $ 310    0.08 %    
                                                                     

 

(1) Includes the following unsecured notes: 7.75% Recycling Facilities Revenue
Bond, 9.5% Debentures, 7.4% Recycling Facilities Bond, 7.4% Pollution Control
Bond, and 7.625% Recycling Facilities Bond and the Floating Rate Senior Notes.

(2) Includes the following unsecured notes: 10.85% Debentures, 10.6% Unsecured
Notes, 10.5% Unsecured Notes, 10.26% Unsecured Notes, and 10.625% Unsecured
Notes.

(3) Includes the following unsecured notes: 7.4% Debentures, Unsecured Floating
Rate Notes and EDC Letter of Credit Facility.

 

The Blackstone Group

  3 of 3